 



Exhibit 10.18
Portions of this Exhibit Have Been
Omitted and Separately Filed with the Securities
And Exchange Commission with a Request
For Confidential Treatment
DISCOVERY AND PRECLINICAL DEVELOPMENT AGREEMENT
By and Between
AVENTIS PHARMACEUTICALS INC.
and
REGENERON PHARMACEUTICALS, INC.
Dated as of November 28, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page        
ARTICLE 1
DEFINITIONS
               
 
          1.1    
“Affiliate”
    1     1.2    
“Agreement”
    2     1.3    
“Alliance Manager”
    2     1.4    
“Antibody”
    2     1.5    
“Aventis Collaboration Agreement”
    2     1.6    
“Business Day”
    2     1.7    
“Commercially Reasonable Efforts”
    2     1.8    
“Competing Refused Candidate”
    2     1.9    
“Confidential Information”
    2     1.10    
“Contract Year”
    2     1.11    
“CPI”
    3     1.12    
“Damages”
    3     1.13    
“Default Interest Rate”
    3     1.14    
“Disclosing Party”
    3     1.15    
“Discovery Plan”
    3     1.16    
“Discovery Program”
    3     1.17    
“Discovery Program Costs”
    3     1.18    
“Effective Date”
    3     1.19    
“Excluded Candidates”
    3     1.20    
“Executive Officers”
    3     1.21    
“FDA”
    3     1.22    
“Force Majeure”
    3     1.23    
“FTE”
    3     1.24    
“FTE Cost”
    3     1.25    
“FTE Rate”
    4     1.26    
“GAAP”
    4     1.27    
“Governmental Authority”
    4     1.28    
“IAS/IFRS”
    4     1.29    
“IFM”
    4     1.30    
“Immunoconjugate”
    4     1.31    
“IND”
    4     1.32    
“IND Preparation”
    4     1.33    
“Indemnified Party”
    4     1.34    
“Indemnifying Party”
    4     1.35    
“Initial Development Plan”
    4     1.36    
“Investor Agreement”
    4  

i



--------------------------------------------------------------------------------



 



                              Page   1.37    
“Joint Research Committee” or “JRC”
    5     1.38    
“Joint Inventions”
    5     1.39    
“Joint Patent Rights”
    5     1.40    
“Know-How”
    5     1.41    
“Law” or “Laws”
    5     1.42    
“Lead Candidate”
    5     1.43    
“License and Collaboration Agreement”
    5     1.44    
“Licensed Product”
    5     1.45    
“Licensed Refused Sanofi Candidate”
    5     1.46    
“Manufacturing Cost”
    5     1.47    
“Maximum Annual Discovery Program Costs”
    5     1.48    
“Mice”
    5     1.49    
“Mice-Derived Therapeutic (or Diagnostic) Candidate” or “MTC”
    5     1.50    
“Modified Clause”
    5     1.51    
“Net Sales”
    5     1.52    
“Opt-In Notice”
    7     1.53    
“Opt-In Period”
    7     1.54    
“Opt-In Report”
    7     1.55    
“Opt-In Rights”
    7     1.56    
“Out-of-Pocket Costs”
    7     1.57    
“Party” or “Parties”
    7     1.58    
“Patent Application”
    7     1.59    
“Patent Rights”
    7     1.60    
“Patents”
    7     1.61    
“Person”
    7     1.62    
“Phase I Clinical Trial”
    7     1.63    
“Product Candidate”
    7     1.64    
“Product Patent Rights”
    7     1.65    
“Program Target”
    8     1.66    
“Publishing Party”
    8     1.67    
“Receiving Party”
    8     1.68    
“Refused Candidate”
    8     1.69    
“Regeneron”
    8     1.70    
“Regeneron Indemnitees”
    8     1.71    
“Regeneron Intellectual Property”
    8     1.72    
“Regeneron Know-How”
    8     1.73    
“Regeneron Patent Rights”
    8     1.74    
“Regeneron Sole Inventions”
    8     1.75    
“Regeneron Target IP”
    8     1.76    
“Regulatory Authority”
    8     1.77    
“Royalty Product”
    8     1.78    
“Royalty Term”
    8     1.79    
“Sanofi”
    8     1.80    
“Sanofi Divested Antibody”
    8     1.81    
“Sanofi Indemnitees”
    8     1.82    
“Sanofi Intellectual Property”
    9  

ii



--------------------------------------------------------------------------------



 



                              Page   1.83    
“Sanofi Know-How”
    9     1.84    
“Sanofi Patent Rights”
    9     1.85    
“Sanofi Sole Inventions”
    9     1.86    
“Sanofi Sole Projects”
    9     1.87    
“Sanofi Targets”
    9     1.88    
“Sanofi Target IP”
    9     1.89    
“Sole Inventions”
    9     1.90    
“Solely Developed Immunoconjugate”
    9     1.91    
“Stock Purchase Agreement”
    9     1.92    
“Tail Period”
    9     1.93    
“Target”
    9     1.94    
“Target List”
    9     1.95    
“Term”
    9     1.96    
“Territory”
    9     1.97    
“Third Party”
    10     1.98    
“Third Party Opportunities”
    10     1.99    
“Valid Claim”
    10          
 
               
ARTICLE 2
               
DISCOVERY PROGRAM
               
 
          2.1    
Discovery Program
    10     2.2    
Term of the Discovery Program
    10     2.3    
Discovery Plans
    10     2.4    
Sanofi Targets
    11     2.5    
Commercially Reasonable Efforts; Compliance with Laws
    11     2.6    
Exchange of Information
    11     2.7    
Further Assurances and Transaction Approvals
    11     2.8    
Exclusive Discovery Program
    12     2.9    
Tail Period
    14     2.10    
Research Licenses; Licenses Generally
    15     2.11    
Immunoconjugates
    15     2.12    
Sanofi Target Licenses
    15     2.13    
Non-Exclusive License to Sanofi
    15     2.14    
Invention Assignment
    15     2.15    
Supply of VelociGeneÒ Mice
    16     2.16    
Option for VelocImmuneÒ License
    16     2.17    
Option for *******************, and other Antibody Know How Licenses
    16     2.18    
Third Party Platform Licenses
    16          
 
               
ARTICLE 3
JOINT RESEARCH COMMITTEE
            3.1    
The Joint Research Committee
    16     3.2    
Alliance Management
    18     3.3    
Resolution of Governance Matters
    18     3.4    
Obligations of the Parties and their Affiliates
    19  

iii



--------------------------------------------------------------------------------



 



                              Page        
ARTICLE 4
PAYMENTS
            4.1    
Upfront Payment
    19     4.2    
Discovery Program Costs
    19     4.3    
Reports and Discovery Program Cost Payments
    20     4.4    
Royalty Payments for Royalty Products
    20     4.5    
Royalty Reporting
    20     4.6    
Payment Method and Currency
    21     4.7    
Late Payments
    21     4.8    
Taxes
    21          
 
               
ARTICLE 5
OPT-IN RIGHTS TO LICENSE PRODUCT CANDIDATES
               
 
          5.1    
Opt-In Rights to License Product Candidates
    21     5.2    
Process for Opt-In Rights
    22     5.3    
Initial Development Plan
    22     5.4    
Opt-In Exercise
    22     5.5    
Dll4 and REGN-88
    22     5.6    
Refused Candidates
    22          
 
               
ARTICLE 6
NEWLY CREATED INVENTIONS
            6.1    
Ownership of Newly Created Intellectual Property
    23     6.2    
Prosecution and Maintenance of Patent Rights
    25     6.3    
Third Party Claims
    26          
 
               
ARTICLE 7
BOOKS, RECORDS AND INSPECTIONS; AUDITS AND ADJUSTMENTS
               
 
          7.1    
Books and Records
    26     7.2    
Audits and Adjustments
    27     7.3    
IAS/IFRS/GAAP
    27          
 
               
ARTICLE 8
REPRESENTATIONS, WARRANTIES AND COVENANTS
               
 
          8.1    
Joint Representations and Warranties
    27     8.2    
Knowledge of Pending or Threatened Litigation
    28     8.3    
Additional Regeneron Representations, Warranties and Covenants
    28     8.4    
Disclaimer of Warranties
    29          
 
               
ARTICLE 9
CONFIDENTIALITY
               
 
          9.1    
Confidential Information
    29  

iv



--------------------------------------------------------------------------------



 



                              Page   9.2    
Injunctive Relief
    31     9.3    
Publications
    31     9.4    
Disclosures Concerning this Agreement
    31          
 
               
ARTICLE 10
INDEMNITY
               
 
          10.1    
Indemnity and Insurance
    32     10.2    
Indemnity Procedure
    33          
 
               
ARTICLE 11
FORCE MAJEURE
               
 
               
ARTICLE 12
TERM AND TERMINATION
               
 
          12.1    
Term
    35     12.2    
Termination For Material Breach
    35     12.3    
Termination for Insolvency
    35     12.4    
Termination by Sanofi on Notice
    36     12.5    
Termination for Breach of Standstill
    36     12.6    
Termination for Breach of License and Collaboration Agreement
    36     12.7    
Effect of Termination by Sanofi for Breach
    36     12.8    
Effect of Termination by Regeneron for Breach
    37     12.9    
Survival of Obligations
    38     12.10    
Return of Confidential Information
    38     12.11    
Special Damages
    39     12.12    
Termination by Sanofi At Will
    39          
 
               
ARTICLE 13
Arbitration
               
 
        13.1  
Binding Arbitration
    39          
 
               
ARTICLE 14
MISCELLANEOUS
               
 
          14.1    
Governing Law; Submission to Jurisdiction
    41     14.2    
Waiver
    41     14.3    
Notices
    41     14.4    
Entire Agreement
    41     14.5    
Amendments
    41     14.6    
Interpretation
    42     14.7    
Severability
    42     14.8    
Assignment
    42     14.9    
Successors and Assigns
    42     14.10    
Affiliates
    42     14.11    
Counterparts
    43  

v



--------------------------------------------------------------------------------



 



                              Page   14.12    
Third Party Beneficiaries
    43     14.13    
Relationship of the Parties
    43     14.14    
Limitation of Damages
    43     14.15    
Non-Solicitation
    43     14.16    
No Strict Construction
    44  

vi



--------------------------------------------------------------------------------



 



Exhibit 10.18
DISCOVERY AND PRECLINICAL DEVELOPMENT AGREEMENT
     THIS DISCOVERY AND PRECLINICAL DEVELOPMENT AGREEMENT (“Agreement”), dated
as of November 28, 2007 (the “Effective Date”), is by and between AVENTIS
PHARMACEUTICALS INC. (“Sanofi”), a corporation organized under the laws of
Delaware, having a principal place of business at 55 Corporate Boulevard,
Bridgewater, New Jersey 08807, an indirect wholly owned subsidiary of
Sanofi-Aventis, a company organized under the laws of France with its principal
headquarters at 174, avenue de France, 75103 Paris, France (“Sanofi Parent”),
and REGENERON PHARMACEUTICALS, INC., a corporation organized under the laws of
New York and having a principal place of business at 777 Old Saw Mill River
Road, Tarrytown, New York 10591, USA (“Regeneron”) (with each of Sanofi and
Regeneron referred to herein individually as a “Party” and collectively as the
“Parties”).
     WHEREAS, Regeneron plans to undertake a broad therapeutic antibody
discovery and development program with the objective of identifying and
validating potential drug discovery targets for the purpose of discovering fully
human monoclonal antibody product candidates against those targets using its
proprietary VelocImmune® and related suite of technologies; and
     WHEREAS, Sanofi is interested in funding and assisting with Regeneron’s
plans to discover and validate potential drug discovery targets for the purpose
of discovering fully human monoclonal antibody product candidates in exchange
for an option to license certain rights to the resulting fully human monoclonal
antibodies under the terms set forth in this Agreement and in the License and
Collaboration Agreement (as further defined in Article 1 below) to be entered
into between the parties contemporaneously with the execution of this Agreement;
     NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
     Capitalized terms used in this Agreement, whether used in the singular or
plural, except as expressly set forth herein, shall have the meanings set forth
below:
     1.1 “Affiliate” shall mean, with respect to any Person, another Person
which controls, is controlled by, or is under common control with such Person. A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise. Without limiting the generality of the
foregoing, a Person shall be deemed to control another Person if any of the
following conditions is met: (a) in the case of corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the stock or shares having
the right to vote for the election of directors, and (b) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities. The Parties acknowledge that in the
case of certain entities organized under the laws of

 



--------------------------------------------------------------------------------



 



certain countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that in such case such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management and policies of such entity. For purposes of this Agreement, in
no event shall Sanofi or any of its Affiliates be deemed Affiliates of Regeneron
or any of its Affiliates nor shall Regeneron or any of its Affiliates be deemed
Affiliates of Sanofi or any of its Affiliates. For purposes of this Agreement,
neither Sanofi Pasteur nor Merial Limited, nor any of their respective
subsidiaries or joint ventures, shall be deemed to be Affiliates of Sanofi or
any of its Affiliates.
     1.2 “Agreement” shall have the meaning set forth in the introductory
paragraph, including all Schedules and Exhibits.
     1.3 “Alliance Manager” shall have the meaning set forth in Section 3.2.
     1.4 “Antibody” shall mean ******************************, and any
composition or formulation that incorporates or includes any of the foregoing.
     1.5 “Aventis Collaboration Agreement” shall mean the Collaboration
Agreement, dated as of September 5, 2003, by and between sanofi-aventis US (as
successor in interest to Sanofi) and Regeneron, as amended by the First
Amendment, dated as of December 31, 2004, the Second Amendment, dated as of
January 7, 2005, the Third Amendment, dated as of December 21, 2005, the Fourth
Amendment, dated as of January 31, 2006, and Section 11.2 of the Stock Purchase
Agreement, as the same may be further amended from time to time.
     1.6 “Business Day” shall mean any day other than a Saturday, a Sunday or a
day on which commercial banks in New York, New York, United States or Paris,
France are authorized or required by Law to remain closed.
     1.7 “Commercially Reasonable Efforts” shall mean the carrying out of
obligations or tasks by a Party in a sustained manner using good faith
commercially reasonable and diligent efforts, which efforts shall be consistent
with the exercise of prudent scientific and business judgment in accordance with
the efforts such Party devotes to products or research or development projects
owned by it of similar scientific and commercial potential. Commercially
Reasonable Efforts shall be determined on a Target-by-Target and
Antibody-by-Antibody (including MTCs) basis in view of conditions prevailing at
the time, and evaluated taking into account all relevant factors.
     1.8 “Competing Refused Candidate” shall mean any Refused Candidate having
the same Target as a Licensed Product (as long as such Licensed Product is
licensed to Sanofi under the License and Collaboration Agreement).
     1.9 “Confidential Information” shall have the meaning set forth in
Section 9.1.
     1.10 “Contract Year” shall mean the period beginning on the Effective Date
and ending on December 31, 2008, and each succeeding twelve (12) month period
thereafter during the term

2



--------------------------------------------------------------------------------



 



of the Discovery Program (except that the last Contract Year shall end on the
effective date of any termination or expiration of this Agreement).
     1.11 “CPI” shall mean the Consumer Price Index — All Urban Consumers
published by the United States Department of Labor, Bureau of Statistics (or its
successor equivalent index).
     1.12 “Damages” shall have the meaning set forth in Section 10.1(a).
     1.13 “Default Interest Rate” shall have the meaning set forth in
Section 4.7.
     1.14 “Disclosing Party” shall have the meaning set forth in Section 9.1.
     1.15 “Discovery Plan” shall have the meaning set forth in Section 2.3.
     1.16 “Discovery Program” shall mean all research and development activities
to be performed under this Agreement *************************************.
     1.17 “Discovery Program Costs” shall mean all Out-of-Pocket Costs, FTE
Costs and Manufacturing Costs incurred by Regeneron, after the Effective Date
directly in connection with the performance of the Discovery Program (and, as
such costs relate to a particular Licensed Product, ending on the last day of
the month preceding the month in which the Opt-In Notice for such Licensed
Product is received by Regeneron).
     1.18 “Effective Date” shall have the meaning set forth in the introductory
paragraph.
     1.19 “Excluded Candidates” shall mean Antibodies (including MTCs) against
Targets set forth in Schedule 1.19 as of the Effective Date and those Targets
that will be notified by Sanofi to Regeneron pursuant to the second sentence of
Section 2.8(b)(i).
     1.20 “Executive Officers” shall mean the Chief Executive Officer of
Regeneron and the most senior Research and Development Officer of Sanofi Parent,
or their respective designees with equivalent decision-making authority with
respect to matters under this Agreement.
     1.21 “FDA” shall mean the United States Food and Drug Administration and
any successor agency thereto.
     1.22 “Force Majeure” shall have the meaning set forth in Article 11.
     1.23 “FTE” shall mean a full time equivalent employee (i.e., one
fully-committed or multiple partially-committed employees aggregating to one
full-time employee) employed by Regeneron (or its Affiliate) who performs work
under the Discovery Program, with such commitment of time and effort to
constitute one employee performing such work on a full-time basis, which for
purposes hereof shall be ******** hours per year.
     1.24 “FTE Cost” shall mean, for all activities performed under the
Discovery Program, the product of (a) the number of FTEs performing activities
under the Discovery Program and (b) the FTE Rate.

3



--------------------------------------------------------------------------------



 



     1.25 “FTE Rate” shall mean $***** in the first Contract Year, such amount
to be adjusted as of January 1, 2009 and annually thereafter by the sum of
(a) the percentage increase or decrease, if any, in the CPI for the twelve
(12) months ending June 30 of the Contract Year prior to the Contract Year for
which the adjustment is being made, ********************.
     1.26 “GAAP” shall mean generally accepted accounting principles as
applicable in the United States.
     1.27 “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body, or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city,
or other political subdivision of any such government or any supranational
organization of which any such country is a member.
     1.28 “IAS/IFRS” shall mean International Financial Reporting Standards
adopted by the International Accounting Standards Board.
     1.29 “IFM” shall have the meaning set forth in Section 2.11(d)(ii).
     1.30 “Immunoconjugate” shall mean an Antibody (or derivative or fragment
thereof) linked to a cytotoxic or any molecule potentially able to enhance the
therapeutic activity of such Antibody (or derivative or fragment thereof).
     1.31 “IND” shall mean, with respect to each Product Candidate, an
Investigational New Drug Application filed with the FDA with respect to such
Product Candidate pursuant to 21 C.F.R. § 312 before the commencement of
clinical trials involving such Product Candidate, including all amendments and
supplements to such application, or any equivalent filing with any Regulatory
Authority outside the United States.
     1.32 “IND Preparation” shall mean all drug development activities in
support of a Lead Candidate or Product Candidate up to the filing of the IND for
the Phase I Clinical Trial, including, but not limited to, assay development,
sample analysis, preclinical toxicology, preclinical pharmacokinetics and
toxicokinetics, pharmacological assessment (if applicable), cell line
development and protein chemistry sciences, formulation development, clinical
trial protocol development, IND drafting and data compilation, and manufacturing
preclinical and clinical supplies.
     1.33 “Indemnified Party” shall have the meaning set forth in
Section 10.2(a).
     1.34 “Indemnifying Party” shall have the meaning set forth in
Section 10.2(a).
     1.35 “Initial Development Plan” shall have the meaning set forth in
Section 5.3.
     1.36 “Investor Agreement” shall mean the Investor Agreement by and between
(a) Sanofi, Sanofi Parent, sanofi-aventis US LLC, and Sanofi-Aventis Amerique du
Nord and (b) Regeneron, substantially in the form of Exhibit B to the Stock
Purchase Agreement, which will be entered into concurrently with the closing
under the Stock Purchase Agreement.

4



--------------------------------------------------------------------------------



 



     1.37 “Joint Research Committee” or “JRC” shall mean the Joint Research
Committee described in Section 3.1(a).
     1.38 “Joint Inventions” shall have the meaning set forth in Section 6.1(b).
     1.39 “Joint Patent Rights” shall mean Patent Rights that cover a Joint
Invention.
     1.40 “Know-How” shall mean, with respect to each Party and its Affiliates,
any and all proprietary technical or scientific information, data, test results,
knowledge, techniques, discoveries, inventions, specifications, designs, trade
secrets, regulatory filings and other information (whether or not patentable or
otherwise protected by trade secret Law) and that are not disclosed or claimed
by such Party’s Patents or Patent Applications.
     1.41 “Law” or “Laws” shall mean all laws, statutes, rules, regulations,
orders, judgments, injunctions, and/or ordinances of any Governmental Authority
in the Territory.
     1.42 “Lead Candidate” shall mean, for any Program Target, each Antibody,
including MTCs, that satisfies the applicable criteria set forth in
Schedule 1.42 and is selected by Regeneron to begin IND Preparation under this
Agreement.
     1.43 “License and Collaboration Agreement” shall mean the License and
Collaboration Agreement between the Parties, dated as of the date of this
Agreement, the terms of which are incorporated by reference into, and are part
of, this Agreement.
     1.44 “Licensed Product” shall mean any Product Candidate for which Sanofi
has exercised its Opt-In Rights pursuant to Section 5.4 below.
     1.45 “Licensed Refused Sanofi Candidate” shall have the meaning set forth
in Section 2.12.
     1.46 “Manufacturing Cost” shall mean the fully burdened cost (without
mark-up) of manufacturing Product Candidates and Lead Candidates for preclinical
activities and Phase I Clinical Trials (and, if agreed by the Parties other
clinical trials), and the cost for providing dedicated manufacturing capacity
for Lead Candidates and Product Candidates, in each case, as calculated in
accordance with Schedule 1.46.
     1.47 “Maximum Annual Discovery Program Costs” shall have the meaning set
forth in Section 4.2.
     1.48 “Mice” shall mean ***************************.
     1.49 “Mice-Derived Therapeutic (or Diagnostic) Candidate” or “MTC” shall
mean any Antibody derived from Mice.
     1.50 “Modified Clause” shall have the meaning set forth in Section 14.7.
     1.51 “Net Sales” shall mean the gross amount invoiced for bona fide arms’
length sales of Royalty Products in the Territory by or on behalf of a Party, or
its Affiliates or sublicensees to

5



--------------------------------------------------------------------------------



 



Third Parties, less the following deductions, determined in accordance with
IAS/IFRS (or GAAP for the US) consistently applied:
          (a) normal and customary trade, cash, quantity and free-goods
allowances granted and taken directly with respect to sales of such Royalty
Products;
          (b) amounts repaid or credited by reason of defects, rejections,
recalls, returns, rebates, allowances and billing errors;
          (c) chargebacks and other amounts paid on sale or dispensing of
Royalty Products;
          (d) Third Party cash rebates and chargebacks related to sales of
Royalty Products, to the extent allowed;
          (e) retroactive price reductions that are actually allowed or granted;
          (f) compulsory refunds, credits and rebates directly related to the
sale of Royalty Products, accrued, paid or deducted pursuant to agreements
(including, but not limited to, managed care agreements) or governmental
regulations;
          (g) freight, postage, shipment and insurance costs (or wholesaler fees
in lieu of those costs) and customs duties incurred in delivering Royalty
Products that are separately identified on the invoice or other documentation;
          (h) sales taxes, excess duties, or other consumption taxes and
compulsory payments to Governmental Authorities or other governmental charges
imposed on the sale of Royalty Products, which are separately identified on the
invoice or other documentation;
          (i) as agreed by the Parties, any other specifically identifiable
costs or charges included in the gross invoiced sales price of such Royalty
Product falling within categories substantially equivalent to those listed above
and ultimately credited to customers or a Governmental Authority or agency
thereof;
          (j) invoiced amounts that are written off as uncollectible in
accordance with a Party’s or its Affiliates’ or sublicensees’ respective
accounting principles as applied consistently
Net Sales in currency other than United States Dollars shall be translated into
United States Dollars according to the provisions of Section 4.6 of this
Agreement.
Sales between the Parties, or between the Parties and their Affiliates or
sublicensees, for resale, shall be disregarded for purposes of calculating Net
Sales. Any of the items set forth above that would otherwise be deducted from
the invoice price in the calculation of Net Sales but which are separately
charged to, and paid by, Third Parties shall not be deducted from the invoice
price in the calculation of Net Sales. In the case of any sale of a Royalty
Product for consideration other than cash, such as barter or countertrade, Net
Sales shall be calculated on the fair market value of the consideration received
as agreed by the Parties. Solely for purposes of calculating Net Sales, if a
Party or its Affiliates or sublicensee sells such Royalty Products in the form
of a combination

6



--------------------------------------------------------------------------------



 



product containing any Royalty Product and one or more active ingredients
(whether combined in a single formulation or package, as applicable, or
formulated or packaged separately but sold together for a single price in a
manner consistent with the terms of this Agreement) (a “Combination Product”),
then prior to the first commercial sale of such Combination Product, the Parties
shall agree on the value of each component of such Combination Product and the
appropriate method for accounting for sale of such Combination Product. For the
avoidance of doubt, for the purposes of this Agreement, Immunoconjugates shall
not be deemed Combination Products.
     1.52 “Opt-In Notice” shall have the meaning set forth in Section 5.4.
     1.53 “Opt-In Period” shall have the meaning set forth in Section 5.4.
     1.54 “Opt-In Report” shall have the meaning set forth in Section 5.2.
     1.55 “Opt-In Rights” shall have the meaning set forth in Section 5.1.
     1.56 “Out-of-Pocket Costs” shall mean costs and expenses paid to Third
Parties (or payable to Third Parties and accrued in accordance with GAAP) by
Regeneron (or its Affiliate) directly in connection with the performance of the
Discovery Program.
     1.57 ”Party” or “Parties” shall have the meaning set forth in the
introductory paragraph.
     1.58 ”Patent Application” shall mean any application for a Patent.
     1.59 ”Patent Rights” shall mean unexpired Patents and Patent Applications.
     1.60 “Patents” shall mean patents together with all substitutions,
divisions, continuations, continuations-in-part, reissues, reexaminations,
extensions, registrations, patent term adjustments or extensions, supplemental
protection certificates and renewals of any of the foregoing, and all
counterparts thereof in any country in the Territory.
     1.61 “Person” shall mean and include an individual, partnership, joint
venture, limited liability company, corporation, firm, trust, unincorporated
organization and government or other department or agency thereof.
     1.62 “Phase I Clinical Trial” shall mean the first clinical trial of a
Product Candidate following IND Preparation.
     1.63 “Product Candidate” shall mean any Lead Candidate that substantially
completes IND Preparation and is ready to be offered for license to Sanofi under
the Opt-In Rights.
     1.64 “Product Patent Rights” shall mean any Patent or Patent Application
having a specification which supports a claim that may be infringed by making,
using, selling, importing or exporting a Lead Candidate or Product Candidate in
the Discovery Program, including, without limitation, any derivatives,
fragments, compositions of matter or uses, thereof.

7



--------------------------------------------------------------------------------



 



     1.65 “Program Target” shall mean a Target that is selected by Regeneron,
subject to Section 2.4, as a Target against which Antibodies are to be generated
under the Discovery Program.
     1.66 “ Publishing Party” shall have the meaning set forth in Section 9.3.
     1.67 “ Receiving Party “shall have the meaning set forth in Section 9.1.
     1.68 “ Refused Candidate” shall have the meaning set forth in Section 5.6
(i).
     1.69 “Regeneron” shall have the meaning set forth in the introductory
paragraph.
     1.70 “ Regeneron Indemnitees” shall have the meaning set forth in
Section 10.1(a).
     1.71 “Regeneron Intellectual Property” shall mean the Regeneron Patent
Rights and the Regeneron Know-How.
     1.72 “Regeneron Know-How” shall mean any and all Know-How now or hereafter
during the term of the Discovery Program owned by, licensed to or otherwise held
by Regeneron or any of its Affiliates (other than Sanofi Know-How and Know-How
included in Joint Inventions) with the right to sublicense the same necessary or
useful for the performance of the Discovery Program.
     1.73 “Regeneron Patent Rights” shall mean those Patent Rights now or
hereafter during the term of the Discovery Program owned by, licensed to or
otherwise held by Regeneron or any of its Affiliates (other than Sanofi Patent
Rights and Patent Rights included in Joint Inventions) with the right to
sublicense the same and which include at least one (1) claim which would be
infringed by the research, development, manufacture or use of the Mice or any
Target, Antibody (including any MTC), Lead Candidate or Product Candidate in the
Discovery Program.
     1.74 “Regeneron Sole Inventions” shall have the meaning set forth in
Section 6.1(a).
     1.75 “Regeneron Target IP” shall mean ****************************.
     1.76 “Regulatory Authority” shall mean any federal, national,
multinational, state, provincial or local regulatory agency, department, bureau
or other governmental entity anywhere in the world with authority over the
activities conducted under the Discovery Program.
     1.77 “Royalty Product” shall mean **********************************.
     1.78 “ Royalty Term “shall have the meaning set forth in Section 4.5.
     1.79 “Sanofi “shall have the meaning set forth in the introductory
paragraph.
     1.80 “ Sanofi Divested Antibody” shall have the meaning set forth in
Section 2.8(b)(vii).
     1.81 “ Sanofi Indemnitees ” shall have the meaning set forth in
Section 10.1(b).

8



--------------------------------------------------------------------------------



 



     1.82 “Sanofi Intellectual Property” shall mean the Sanofi Patent Rights and
the Sanofi Know-How.
     1.83 “Sanofi Know-How” shall mean any and all Know-How now or hereafter
during the term of the Discovery Program (including the Tail Period) owned by,
licensed to or otherwise held by Sanofi or any of its Affiliates (other than
Regeneron Know-How and Know-How included in Joint Inventions) with the right to
sublicense the same necessary or useful for the performance of the Discovery
Program.
     1.84 “Sanofi Patent Rights” shall mean those Patent Rights now or hereafter
during the term of the Discovery Program owned by, licensed to or otherwise held
by Sanofi or any of its Affiliates (other than Regeneron Patent Rights and
Patent Rights included in Joint Inventions) with the right to sublicense the
same and which include at least one (1) claim which would be infringed by the
research, development, manufacture or use of the Mice or any Target, Antibody
(including any MTC), Lead Candidate or Product Candidate in the Discovery
Program.
     1.85 “Sanofi Sole Inventions” shall have the meaning set forth in
Section 6.1(a).
     1.86 “Sanofi Sole Projects” shall have the meaning set forth in
Section 2.8(b)(iii).
     1.87 “Sanofi Targets” shall have the meaning set forth in Section 2.4.
     1.88 “Sanofi Target IP” shall mean *********************************.
     1.89 “Sole Inventions” shall have the meaning set forth in Section 6.1(a).
     1.90 “Solely Developed ****************.” shall have the meaning set forth
in Section 2.11(b).
     1.91 “Stock Purchase Agreement” shall mean the Stock Purchase dated as of
the Effective Date by and between (a) Sanofi, sanofi-aventis US LLC, and
Sanofi-Aventis Amerique du Nord and (b) Regeneron.
     1.92 “Tail Period” shall have the meaning set forth in Section 2.9.
     1.93 “Target” shall mean any gene, receptor, ligand, or other molecule
(a) potentially associated with a disease activity, and (b) which potentially
has a biological activity that is modified by direct interaction with an
Antibody, including any MTC, or (c) to which an Antibody, including any MTC,
binds.
     1.94 “Target List” shall mean the list of Targets in the Discovery Program,
including a description of the stage of discovery or pre-clinical development of
each such Target in the Discovery Program, which list shall be in the form
attached as Schedule 1.94, and which list shall be updated by the JRC on a
quarterly basis in accordance with Section 3.1(c) below.
     1.95 “Term” shall have the meaning set forth in Section 12.1.
     1.96 “Territory” shall mean all the countries and territories of the world.

9



--------------------------------------------------------------------------------



 



     1.97 “Third Party” shall mean any Person other than Sanofi or Regeneron or
any Affiliate of either Party.
     1.98 “Third Party Opportunities” shall have the meaning set forth in
Section 2.8(a)(ii).
     1.99 “Valid Claim” shall mean a claim of an issued and unexpired Patent
(including the term of any patent term extension, supplemental protection
certificate, renewal or other extension) which has not been held unpatentable,
invalid or unenforceable in a final decision of a court or other Government
Authority of competent jurisdiction from which no appeal may be or has been
taken, and which has not been admitted to be invalid or unenforceable through
reissue, re-examination, disclaimer or otherwise.
ARTICLE 2
DISCOVERY PROGRAM
     2.1 Discovery Program. The objective of the Parties during the Discovery
Program is for Regeneron to discover, identify and/or validate Targets from
which to select Program Targets, generate Antibodies, including MTCs, against
such Program Targets (including Program Targets that are Sanofi Targets) from
which to select Lead Candidates, and develop them through IND Preparation to
offer to Sanofi for joint development and commercialization under the terms set
forth herein and in the License and Collaboration Agreement. During the first
five (5) years of the Discovery Program, Regeneron will use Commercially
Reasonable Efforts (i) to discover, identify and validate Targets and (ii) to
select Program Targets for review and discussion by the JRC pursuant to
Section 3.1 herein. ****************************************. Regeneron will use
Commercially Reasonable Efforts to manufacture preclinical and clinical supplies
of the Lead Candidates and Product Candidates for the Discovery Program and the
Phase 1 Clinical Trial. The JRC will prioritize the Antibodies, including MTCs,
to be further pursued as Lead Candidates, and Regeneron will commence IND
Preparation activities only for those Antibodies, including MTCs, that meet the
applicable criteria set forth in Schedule 1.42. The JRC will evaluate, select
and prioritize Targets for the Target List. However, Regeneron will have the
right to conduct Target discovery and validation on Targets as part of the
Discovery Program before they are formally approved by the JRC for selection on
the Target List but shall notify the JRC of any new Target at the next meeting
of the JRC. Subject to Sanofi’s selection rights under Section 3.1(e) and the
other terms of this Agreement, Regeneron will have sole responsibility for the
design and conduct of all activities under the Discovery Program, including,
without limitation, decisions relating to initiation and termination of programs
and activities, manufacturing activities, and staffing and resource allocation
between different programs and activities in the Discovery Program. Sanofi,
through the JRC, will provide consultation and advice to support Regeneron’s
efforts.
     2.2 Term of the Discovery Program. The Discovery Program shall commence on
the Effective Date and shall end on December 31, 2012 unless (a) terminated
earlier in accordance with the provisions of this Agreement or (b) extended by
Sanofi for the Tail Period pursuant to the terms of Section 2.9.
     2.3 Discovery Plans. Regeneron will prepare an annual research discovery
and pre-clinical development plan (the “Discovery Plan”) for the Discovery
Program setting forth the

10



--------------------------------------------------------------------------------



 



overall strategy, plans, and estimated budget for the Discovery Program for the
ensuing Contract Year, which it will submit to the JRC for review and comment.
For each Lead Candidate, the Discovery Plan will include activities and a
planned timeline for IND Preparation. Regeneron shall consider in good faith
comments on the Discovery Plan from Sanofi’s representatives on the JRC. Except
for the initial Discovery Plan (which will be provided to the JRC within sixty
(60) days of the Effective Date), Regeneron will present an updated Discovery
Plan to the JRC at least two (2) months prior to the end of each Contract Year.
     2.4 Sanofi Targets. In the event that at any time the JRC is unable to
agree on the Targets to include on the Target List, Sanofi will have the right
to select and maintain in each update to the Target List up to
************************ of the Targets included under the following headings of
the Target List: ******************************************. Neither Regeneron
nor Regeneron’s representatives on the JRC shall have the right to reject,
replace, or discriminate against such Sanofi Targets without the agreement of
Sanofi’s representatives on the JRC. Sanofi shall provide Regeneron’s
representatives on the JRC with its proposed list of Targets at least ten
(10) Business Days before each JRC meeting for consideration by the JRC and, if
necessary, selection by Sanofi to make up its ********** of the Target List as
described in this Section 2.4.
     2.5 Commercially Reasonable Efforts; Compliance with Laws. During the term
of the Discovery Program, Regeneron will use Commercially Reasonable Efforts to
discover and develop Product Candidates to offer for license to Sanofi pursuant
to the Opt-In Rights. Without limiting the foregoing, Regeneron will use
Commercially Reasonable Efforts to identify Lead Candidates and complete IND
Preparation for Lead Candidates in a timely manner during the term of the
Discovery Program. Each Party hereby covenants and agrees to comply with
applicable Laws in performing activities connected with the Discovery Program.
     2.6 Exchange of Information. Regeneron will share information with the JRC
in a timely manner concerning the progress of the Discovery Program consistent
with Section 3.1(b). Without limiting the foregoing, at least five (5) calendar
days prior to each regular quarterly meeting of the JRC, Regeneron will use its
Commercially Reasonable Efforts to provide to Sanofi’s representatives on the
JRC a written report (in electronic form) summarizing the material activities
undertaken by Regeneron in connection with the Discovery Plan, including
information concerning new Targets proposed for the Target List, new Program
Targets, new Lead Candidates and new Product Candidates. In addition, Regeneron
will provide Sanofi with proposed Targets for inclusion on the updated Target
List and Target proposed not to be pursued further under the Discovery Program
at least ten (10) Business Days prior to each regular quarterly meeting of the
JRC. Sanofi shall have the right to reasonably request and to receive in a
timely manner clarifications and answers to questions with respect to such
reports and any other data or information it reasonably requests with respect to
the conduct of the Discovery Program.
     2.7 Further Assurances and Transaction Approvals. Upon the terms and
subject to the conditions hereof, each of the Parties will use Commercially
Reasonable Efforts to (a) take, or cause to be taken, all actions necessary,
proper or advisable under applicable Laws or otherwise to consummate and make
effective the transactions contemplated by this Agreement, (b) obtain from the
requisite Governmental Authorities any consents, licenses, permits, waivers,
approvals,

11



--------------------------------------------------------------------------------



 



authorizations, or orders required to be obtained or made in connection with the
authorization, execution, and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement, and (c) make all necessary
filings, and thereafter make any other advisable submissions, with respect to
this Agreement and the transactions contemplated by this Agreement required
under applicable Laws. The Parties will cooperate with each other in connection
with the making of all such filings, including by providing copies of all such
non-confidential documents to the other Party and its advisors prior to the
filing and, if requested, by accepting all reasonable additions, deletions, or
changes suggested in connection therewith. Each Party will furnish all
information required for any applicable or other filing to be made pursuant to
the rules and regulations of any applicable Laws in connection with the
transactions contemplated by this Agreement.
     2.8 Exclusive Discovery Program.
          (a) Exclusivity.
               (i) General. Subject to the other subparagraphs in this
Section 2.8, *****************************************************.
               (ii) Third Party Opportunities. Subject to the other
sub-paragraphs in this Section 2.8, as part of the Discovery Program, the
Parties may evaluate new Targets, Antibodies, and antibody technologies owned or
controlled by Third Parties (“Third Party Opportunities”) to determine whether
such Targets, Antibodies or antibody technologies should be licensed or acquired
by the Parties for the Discovery Program. Should a Party identify such a Third
Party Opportunity that it is interested in acquiring or licensing for inclusion
in the Discovery Program, it shall notify the other Party for consideration and
discussion. If the Parties approve the inclusion of such Third Party Opportunity
in the Discovery Program, the Parties shall decide which Party will license or
otherwise acquire rights to the Third Party Opportunity and include the
applicable Target, Antibody or antibody technology, as the case may be, in the
Discovery Program.
*****************************************************************.
          (b) Exclusions. Notwithstanding subsection (a) above, the following
shall apply:
               (i) Excluded Candidates. Regeneron (and its Affiliates) shall
have the right to develop and commercialize Excluded Candidates of Regeneron as
listed in Schedule 1.19 either on its own or with Third Parties outside the
Discovery Program without restriction under this Agreement, and Sanofi (and its
Affiliates) shall have the right to develop and commercialize Excluded
Candidates of Sanofi listed in paragraph A of Schedule 1.19 on its own or with
Third Parties outside the Discovery Program without restriction under this
Agreement. **************************************. For the avoidance of doubt,
each Party shall have the right to develop and commercialize Antibodies
(including, in the case of Regeneron, MTCs) against Targets of the other Party’s
Excluded Candidates on its own or with Third Parties outside the Discovery
Program without restriction under this Agreement.

12



--------------------------------------------------------------------------------



 



               (ii) Refused Candidates. Regeneron (and its Affiliates) shall
have the right to develop and commercialize Refused Candidates outside the
Discovery Program as set forth in Section 5.6 below, unless
********************************.
               (iii) Sanofi Sole Projects. Sanofi shall only be entitled to take
a total of up to ************************************ into development outside
the Discovery Program, such Antibodies being defined as the “Sanofi Sole
Projects”. Sanofi Sole Projects may be generated from either its internal
research and/or its acquisition from Third Parties as follows:
               (1) Antibodies. Sanofi and its Affiliates shall have the right to
develop and commercialize Antibodies outside the Discovery Program (including
Antibodies licensed or acquired from a Third Party or through the acquisition of
a Third Party that owns or controls an Antibody), provided that, such Antibodies
are not against Targets on the Target List. Sanofi shall notify Regeneron in
writing of the Target(s) for each such Antibody at the time
******************************************. Regeneron and its Affiliates shall
have the right to discover, develop and commercialize Antibodies (including
MTCs) against any such Target(s) without restriction under this Agreement
outside the Discovery Program and this Agreement; or
               (2) Targets. Sanofi shall be entitled to discover Targets that
are not on the Target List and to exclude from the Target List, Targets proposed
by Regeneron for the Target List, if such Targets
******************************************. In order to exclude such Targets,
Sanofi must provide written notice of such exclusion to Regeneron within sixty
(60) days after its receipt of the Regeneron proposal together with a signed
certificate from an officer of Sanofi Parent certifying that
***********************************************. Each Party and their respective
Affiliates shall have the right to discover, develop, and commercialize
Antibodies (including, in the case of Regeneron, MTCs) against any such Target
outside the Discovery Program without restriction under this Agreement.
*******************************************. Sanofi shall notify Regeneron’s
representatives on the JRC before initiating discovery efforts on a Target other
than a Sanofi Target to be included in the Discovery Program that was formerly
on the Target List (but is no longer on the Target List), to determine whether
Regeneron’s representatives on the JRC are interested in reinitiating discovery
or validation activities against such Target as part of the Discovery Program.
               (iv) Third Party Antibodies In Development. Sanofi and its
Affiliates shall have the right to develop and commercialize an acquired
Antibody (whether such acquisition is by direct acquisition, by license or
through the acquisition of a Third Party that owns or controls an Antibody(ies)
(the “Acquired Antibody”) that at the time of acquisition
*************************************. Sanofi shall notify promptly Regeneron of
such acquisition or license (including the identity of the Target) and may
continue the development of such Acquired Antibody and other Antibodies

13



--------------------------------------------------------------------------------



 



against such Target without restriction outside of the Discovery Program and
this Agreement. In the event of such an acquisition or license by Sanofi, the
applicable Target shall no longer be a deemed a Program Target and shall be
removed from the Target List, and Sanofi shall no longer have any rights to any
Antibodies, including MTCs, against such Target under this Agreement. Regeneron
may continue to develop and commercialize (on its own or with one or more Third
Parties) any MTCs or other Antibodies against such Target and may practice and
use any Regeneron Intellectual Property, including, without limitation, the
Mice, in connection with such activities, without restriction outside the
Discovery Program and this Agreement. ***************.
               (v) Company Acquisitions For clarification, where Sanofi or its
Affiliates acquire rights to an Acquired Antibody by the acquisition of a Third
Party or part or the whole of its business, Sanofi may as an alternative to any
rights under Sections 2.8(b)(iii) and (iv) above, either include the applicable
Target for the Acquired Antibody on the Target List (either with Regeneron’s
consent or as one of the Sanofi Targets), or commit in writing to Regeneron to
divest such Acquired Antibody (by sale or license) within *********************.
               (vi) Regulatory Divestitures. In the event that Sanofi acquires
rights to an Acquired Antibody as a result of its acquisition of a Third Party
and believes, based on the reasonable advice of its outside legal counsel, that
it is required by Law to divest its interest in the Antibodies against such
Target in the Discovery Program, then Sanofi shall have the right to exclude
such Target from the Discovery Program, and develop and commercialize such
Acquired Antibodies outside the Discovery Program and the terms of this
Agreement. Sanofi shall no longer have any rights to any Antibodies, including
MTCs, against such Target under this Agreement (“Sanofi Divested Antibodies”);
however, ********************************************. Either Party shall have
the right to develop and commercialize Antibodies against the applicable
Target(s) outside the Discovery Program and the terms of this Agreement, and
Regeneron shall have and retain exclusive rights to any Antibodies, including
MTCs, discovered in the Discovery Program against such Target without
restrictions under this Agreement.
               (vii) ************************************************.
               (viii) **************************************.
     2.9 Tail Period. At Sanofi’s sole option, upon prior written notice to
Regeneron, such notice to be delivered no later than June 30, 2012
(**************************) (as applicable, the “Tail Period Notice Date”), the
term of the Discovery Program may be extended for up to three (3) additional
years (as designated by Sanofi in its notice) (the “Tail Period”). If Sanofi
fails to provide such written notice by the applicable Tail Period Notice Date,
the Discovery Program shall expire on December 31, 2012
(***********************). Sanofi

14



--------------------------------------------------------------------------------



 



shall identify in its written notice the specific Program Targets, Lead
Candidates, and Product Candidates to be included in the Discovery Program
during the Tail Period. Within ninety (90) days of receipt of Sanofi’s notice,
the Parties shall agree on a plan and budget (which shall be on a cost basis) to
perform the activities set forth below and as requested by Sanofi to be carried
out for each Contract Year of the Tail Period. In the event the Parties do not
agree on the commercial reasonableness of such budget, then such dispute shall
be referred to binding arbitration pursuant to the provisions of Article 13.
During the Tail Period, Regeneron will use Commercially Reasonable Efforts
**************************************.
     2.10 Research Licenses; Licenses Generally. Each Party hereby grants to the
other Party and its Affiliates a non-exclusive, non-transferable, worldwide,
royalty-free, research license, without the right to sublicense, under the
Regeneron Intellectual Property and the Sanofi Intellectual Property,
respectively, solely to perform the Discovery Program. For the avoidance of
doubt, neither Party shall use the licenses granted in this Section 2.10 for the
benefit, directly or indirectly, of any Third Party. Except as expressly
provided for herein, nothing in this Agreement grants either Party any right,
title or interest in and to the intellectual property rights of the other Party
(either expressly or by implication or estoppel). Except as expressly provided
for in this Section 2.10 or elsewhere in this Agreement, neither Party will be
deemed by this Agreement to have been granted any license or other rights to the
other Party’s Patent Rights or Know-How, either expressly or by implication,
estoppel or otherwise. Upon expiration or earlier termination of the Discovery
Program, the licenses granted in Section 2.10 herein shall automatically
terminate.
     2.11 Immunoconjugates. ******************************************.
     2.12 Sanofi Target Licenses. With respect to any Product Candidate against
a Sanofi Target that becomes a Refused Candidate (“Licensed Refused Sanofi
Candidate”) or any Sanofi Divested Antibody, Sanofi hereby grants to Regeneron a
non-transferable, non-exclusive, worldwide, royalty-bearing (in accordance with
Section 4.4 herein) license, with the right to sublicense, under the Sanofi
Target IP solely to make, have made, use, sell, offer to sell and import such
Licensed Refused Sanofi Candidate or Sanofi Divested Antibody, as the case may
be.
Where such Licensed Refused Sanofi Candidate is an Immunoconjugate, then
*****************************.
     2.13 Non-Exclusive License to Sanofi. Regeneron hereby grants Sanofi and
its Affiliates a worldwide, non-exclusive, non-transferable, royalty-free
license, without the right to sublicense, under Regeneron Intellectual Property
discovered directly in connection with the performance of the Discovery Program
claiming Targets on the Target List and/or methods of use related to the
inhibition or use of such Targets for use by Sanofi and its Affiliates in
connection with the manufacture, use, sale, offer to sell, and import of small
molecule drug and diagnostic products.
     2.14 Invention Assignment. All of the employees, officers and consultants
of each Party that are supporting the performance of its obligations under this
Agreement shall have executed agreements or have existing obligations under law
requiring, in the case of employees

15



--------------------------------------------------------------------------------



 



and officers, assignment to such Party of all inventions made during the course
of and as the result of their association with such Party and, in the case of
employees, officers and consultants, obligating the individual to maintain as
confidential such Party’s Confidential Information which such Party may receive,
to the extent required to support such Party’s obligations under this Agreement.
     2.15 Supply of VelociGeneÒ Mice. Within ninety (90) days of the Effective
Date or as otherwise mutually agreed by the Parties in writing, the Parties
shall enter into a “Mouse Purchase Agreement” pursuant to which Regeneron will
use its proprietary technology for the production of genetically modified mouse
embryonic stem cell lines and mice derived from the corresponding mouse stem
cell lines for Sanofi. The commercial terms of the “Mouse Purchase Agreement”
are outlined in Exhibit B.
     2.16 Option for VelocImmuneÒ License. At Sanofi’s request within sixty
(60) days of the fifth anniversary of the Effective Date (or the third
anniversary of the Effective Date in the event that Sanofi terminates this
Agreement in accordance with Section 12.4), the Parties shall enter into a
License and Material Transfer Agreement (the “License and MTA”) under which
Regeneron will license VelocImmune to Sanofi.
***********************************. As used in this Section 2.16, VelocImmune
shall mean Regeneron’s Mice technology as previously licensed by Regeneron to
Third Parties as of the Effective Date. The License and MTA shall contain such
other customary terms and conditions consistent with those included in
Regeneron’s VelocImmune license agreements existing as of the Effective Date.
     2.17 Option for *********************Licenses. To the extent that Regeneron
decides to license either its *************************technologies or other
Antibody Know How (any such technologies and Know How being licensed by
Regeneron, being referred to as the “Additional Technologies) to commercial
entities, then at Sanofi’s request, at any time between the fifth anniversary of
the Effective Date (************************************) and one hundred eighty
(180) days following the expiration or earlier termination of the Discovery
Program, the Parties shall enter into a definitive agreement under which
Regeneron will license the applicable Additional Technologies to Sanofi. The
definitive agreement(s) for the Additional Technologies to be licensed to Sanofi
shall contain commercial and other terms and conditions that are not materially
less favorable, when taken as a whole, than those included in any then-existing
license agreements with Third Parties for such Additional Technologies, if any.
     2.18 Third Party Platform Licenses. ********************************.
ARTICLE 3
JOINT RESEARCH COMMITTEE
     3.1 The Joint Research Committee.
          (a) Formation, Composition and Membership. Within thirty (30) days
after the Effective Date, the Parties will establish the JRC, which shall
consist of at least three (3) senior representatives appointed by each of
Regeneron and Sanofi. Each Party may replace its Committee members upon written
notice to the other Party; provided that such replacement is of

16



--------------------------------------------------------------------------------



 



comparable standing and authority within that Party’s organization as the person
he or she is replacing (or is otherwise reasonably acceptable to the other
Party). The JRC will have two (2) co-chairpersons, one designated by each of
Regeneron and Sanofi.
          (b) Meetings of the JRC. The JRC shall hold an initial joint meeting
within forty-five (45) days of the Effective Date or as otherwise agreed by the
Parties. Thereafter, the JRC shall meet at least once every calendar quarter,
unless the JRC co-chairpersons otherwise agree. All JRC meetings may be
conducted by telephone, video-conference or in person as determined by the JRC
co-chairpersons; provided, however, that the JRC shall meet in person at least
once each calendar year, unless the Parties mutually agree to meet by
alternative means. Unless otherwise agreed by the Parties, all in-person
meetings for JRC shall be held on an alternating basis between Regeneron’s
facilities and Sanofi’s facilities. Further, each co-chairperson shall be
entitled to call meetings in addition to the regularly scheduled quarterly
meetings. The co-chairpersons, with the assistance of the Alliance Managers,
shall coordinate activities to prepare and circulate an agenda in advance of
each meeting and prepare and issue draft minutes of each meeting within fourteen
(14) days thereafter and final minutes within thirty (30) days thereafter, such
final minutes to include the updated Target List. With the consent of the
Parties (not to be unreasonably withheld or delayed), a reasonable number of
other representatives of a Party may attend any JRC meeting as non-voting
observers (provided that such additional representatives are under obligations
of confidentiality and non-use applicable to the Confidential Information of the
other Party that are at least as stringent as those set forth in Article 9
below). Each Party shall be responsible for all of its own personnel and travel
costs and expenses relating to participation in JRC meetings.
          (c) Duties. The JRC shall:
               (i) discuss the objectives of the Discovery Program;
               (ii) review and comment on the Discovery Plan;
               (iii) exchange and review scientific information and data
relating to the activities being conducted under, and the then-current progress
of, the Discovery Program, including the exchange and review of data and other
information resulting from the Discovery Program, and establish processes for
the exchange of information relating to the progress of the Discovery Program;
               (iv) discuss experiments believed by a Party’s representatives on
the JRC to be necessary to properly evaluate Program Targets, Lead Candidates
and Product Candidates;
               (v) provide assistance and recommendations on the direction of
the Discovery Program;
               (vi) evaluate, select and prioritize Targets proposed by each
Party for inclusion on the initial Target List and all quarterly updates thereto
(subject to Section 2.4, which updates shall conform to the format of the Target
List;

17



--------------------------------------------------------------------------------



 



               (vii) discuss whether an Antibody, including any MTC, satisfies
the criteria of Lead Candidates attached in Schedule 1.42;
               (viii) review and prioritize Lead Candidates;
               (ix) consider and act upon such other matters as specified in
this Agreement or as otherwise agreed to by the Parties;
               (x) make any such decisions as are expressly allocated to the JRC
under this Agreement; and
At the request of either Party’s representatives to the JRC, conduct ad hoc
meetings in addition to the quarterly meetings of the JRC as reasonably
necessary to coordinate and expedite all decisions made by the JRC.
          (d) Decision Making. The JRC shall operate by consensus. The
representatives of each Party shall have collectively one (1) vote on behalf of
such Party; provided that no such vote taken at a meeting shall be valid unless
a representative of each Party is present and participating in the vote.
Notwithstanding the foregoing, each Party, in its sole discretion, by written
notice to the other Party, may choose not to have representatives on the JRC and
leave decisions of the JRC to representatives of the other Party.
     3.2 Alliance Management. Each of Sanofi and Regeneron shall appoint a
senior representative who possesses a general understanding of research,
clinical, and regulatory issues to act as its Alliance Manager (“Alliance
Manager”). Each Alliance Manager shall be charged with creating and maintaining
a collaborative work environment between the Parties. Each Alliance Manager will
also be responsible for providing single-point communication for seeking
consensus both internally within the respective Party’s organization and with
the other Party’s organization, including facilitating review of external
corporate communications.
     3.3 Resolution of Governance Matters.
          (a) Generally. The Parties shall cause their respective
representatives on the JRC to use their Commercially Reasonable Efforts to
resolve all matters presented to them as expeditiously as possible.
          (b) Executive Officers’ Resolution of Disputes. In the event that the
JRC is, after a period of thirty (30) days from the date a matter is submitted
to it for decision, unable to make a decision due to a lack of required
unanimity, or the Parties are unable to agree on the budget for the Initial
Development Plan for a Product Candidate in accordance with Section 5.3 below,
either Party may require that the matter be submitted to the Executive Officers
for a joint decision. In such event, the co-chairpersons of the JRC, by written
notice to each Party delivered within five (5) days after receipt of the notice
from a Party pursuant to the immediately preceding sentence, shall formally
request that the dispute be resolved by the Executive Officers, specifying the
nature of the dispute with sufficient specificity to permit adequate
consideration by such Executive Officers. The Executive Officers shall
diligently and in good faith, attempt to resolve the referred dispute within
thirty (30) days of receiving such written notification or such

18



--------------------------------------------------------------------------------



 



longer period of time as the Executive Officers may agree in writing.
Regeneron’s Executive Officer shall have the deciding vote over all matters
referred to the Executive Officers by the JRC, other than matters related to the
commercial reasonableness of the budget for the Initial Development Plan for a
Product Candidate which shall be resolved in accordance with Section 13.1 below
should the Executive Officers fail to resolve such matter.
     3.4 Obligations of the Parties and their Affiliates. The Parties shall
cause their respective designees on the JRC and their respective Executive
Officers to take the actions and make the decisions provided herein to be taken
and made by such respective designees and Executive Officers in the manner and
within the applicable time periods provided herein.
ARTICLE 4
PAYMENTS
     4.1 Upfront Payment. Within five (5) Business Days of the Effective Date,
Sanofi will pay to Regeneron the non-refundable, non-creditable amount of US
$85,000,000 (which will not be reduced by any withholding or similar taxes) as
consideration for access to Regeneron’s research capabilities and suite of
discovery technologies and the co-exclusive (with Regeneron) rights granted to
Sanofi hereunder during the term of the Discovery Program, including the Tail
Period, if any.
     4.2 Discovery Program Costs. Commencing on the Effective Date and
continuing during the term of the Discovery Program, Sanofi shall be responsible
for paying one hundred percent (100%) of all Discovery Program Costs, including
Discovery Program Costs incurred for a Product Candidate until the anticipated
IND filing date for such Product Candidate, regardless of whether Sanofi
exercises its Opt-In Rights in accordance with Section 5.1; provided that,
except as set forth below, the total annual Discovery Program Costs to be paid
by Sanofi in each of the first five (5) years of the Discovery Program (the
“Maximum Annual Discovery Program Costs”) shall not exceed the following amounts
(as calculated for each Contract Year):

      Contract Year   Maximum Annual Discovery Program Costs
1
  **********
2
  *********
3
  *********
4
  *********
5
  *********

In the event that the Discovery Program Costs incurred in any Contract Year are
less than the Maximum Annual Discovery Program Costs for such Contract Year, the
amount of such shortfall up to ten percent (10%) of the Maximum Annual Discovery
Program Costs stated immediately above for each Contract Year may be carried
over to the ensuing Contract Year and added to the Maximum Annual Discovery
Program Costs for such ensuing Contract Year except for any such shortfall at
the end of Contract Year 5, such that Regeneron’s right to carry over any
shortfall shall not be applicable into or during the Tail Period. At least sixty
(60) days prior to the end of each Contract Year, Regeneron shall notify Sanofi
if it reasonably believes that the total Discovery Program Costs for such
Contract Year will be less than the Maximum Annual

19



--------------------------------------------------------------------------------



 



Discovery Program Costs for such Contract Year and whether Regeneron intends to
apply such shortfall amount to the Discovery Program Costs for the ensuing
Contract Year.
To the extent that Sanofi performs any activities under the Discovery Program,
it shall do so at its sole cost and expense and such costs and expenses shall
not be treated as Discovery Program Costs for purposes of calculating the
Maximum Annual Discovery Program Costs unless the JRC expressly requests Sanofi
to perform any such activities, in which case the mutually agreed upon costs
directly related to such activities shall be included in the calculation of the
Maximum Annual Discovery Program Costs. The Parties acknowledge that payments
made by Sanofi pursuant to this Section 4.2 are being made as research and
development expenses, as defined in the U.S. Internal Revenue Code Section 41,
and agree that any and all credits or deductions to which either party may be
entitled on account of research performed pursuant to such payments shall be
allocated to Sanofi to the extent of such payments.
     4.3 Reports and Discovery Program Cost Payments. Within forty-five
(45) days following the end of each calendar quarter, Regeneron shall deliver
electronically to Sanofi a written report setting forth in reasonable detail the
Discovery Program Costs incurred by Regeneron in such calendar quarter along
with an invoice therefore. Sanofi shall reimburse Regeneron for all undisputed
Discovery Program Costs set forth in each report within thirty (30) days after
its receipt thereof. Any disputed, unpaid Discovery Program Costs that are
determined to be due and payable to Regeneron under this Agreement shall be paid
with the Default Interest Rate.
     4.4 Royalty Payments for Royalty Products(i) . If either Party, or its
Affiliate or licensee successfully develops and commercializes a Royalty
Product, then the commercializing Party shall pay to the non-commercializing
Party, within sixty (60) days following the end of each calendar quarter, the
following royalties on the aggregate Net Sales of such, respective Royalty
Products during the Royalty Term: *****************************.
In the event that any Royalty Product requires a sub-license to Sanofi Patent
Rights or Regeneron Patent Rights, as applicable, and such sub-license is
granted under this Agreement, then any financial remuneration that the licensing
Party is required to pay to a Third Party for its license from the Third Party
shall be considered a pass-through cost to be borne by the Party developing
and/or commercializing the Royalty Product.
     4.5 Royalty Reporting. The royalties payable under Sections 4.4 (i),
4.4(iv), and 4.4(v) of this Agreement shall each be paid for the period of time,
as determined on a Royalty Product-by-Royalty Product and country-by-country
basis, commencing on the Effective Date and ending on the later to occur of (a)
************************ and, if applicable, (b) the expiration of the last to
expire Valid Claim of the Licensed Sanofi Target IP or Regeneron Target IP, as
the case may be. The royalties payable under Sections 4.4 (ii), 4.4 (iii), and
4.4(vi) of this Agreement shall each be paid on a Royalty Product-by-Royalty
Product and country-by-country basis, commencing on the Effective Date and
ending on the expiration of the last to expire Valid Claim of the licensed
Sanofi Target IP (the applicable period of time during which royalties are
payable pursuant to this sentence and the preceding sentence being referred to
as the applicable “Royalty Term”). During the applicable Royalty Term, the Party
owing royalties shall deliver to

20



--------------------------------------------------------------------------------



 



the other Party with each royalty payment a report detailing in reasonable
detail the information necessary to calculate the royalty payments due under
this Agreement for such calendar quarter, including the following information,
specified on a Royalty Product-by-Royalty Product and country-by-country basis:
(a) total gross invoiced amount from sales of each Royalty Product by a Party,
its Affiliates and sublicensees; (b) all relevant deductions from gross invoiced
amounts to calculate Net Sales; (c) Net Sales; and (d) royalties payable.
     4.6 Payment Method and Currency. All payments under this Agreement shall be
made by bank wire transfer in immediately available funds to an account
designated by the Party to which such payments are due. All sums due under this
Agreement shall be payable in United States Dollars. In those cases where the
amount due in United States Dollars is calculated based upon one or more
currencies other than United States Dollars, such amounts shall be converted to
United States Dollars using the average of the buying and selling exchange rate
for conversion of the applicable foreign currency into United States Dollars,
using the spot rates (the “Closing Mid-Point Rates” found in the “Dollar spot
forward against the Dollar” table published by The Financial Times, or any other
publication as agreed to by the Parties) from the last Business Day of the
preceding month.
     4.7 Late Payments. All late payments made under this Agreement (including
payments made pursuant to Sections 4.4 and 4.5 above), shall earn interest, to
the extent permitted by applicable Law, from the date due until paid at a rate
equal to the thirty (30) day London Inter-Bank Offering Rate (LIBOR) U.S.
Dollars, as quoted in The Wall Street Journal (U.S., Eastern Edition) effective
for the date on which the payment was due ***************** (such sum being
referred to as the “Default Interest Rate”).
     4.8 Taxes. Except as set forth in Section 4.1, any withholding or other
taxes that a Party is required by Law to withhold or pay on behalf of the other
Party, with respect to any payments to such other Party hereunder, shall be
deducted from such payments and paid to the appropriate tax authority
contemporaneously with the remittance to such other Party; provided, however,
that the remitting Party shall furnish the other Party with proper evidence,
including any self-reporting documentation, of the taxes so paid. Each Party
shall cooperate with the other and furnish the other Party with appropriate
documents to secure application of the most favorable rate of withholding tax
under applicable Law (or exemption from such withholding tax payments, as
applicable).
ARTICLE 5
OPT-IN RIGHTS TO LICENSE PRODUCT CANDIDATES
     5.1 Opt-In Rights to License Product Candidates. Subject to the last
sentence of this Section 5.1 and the other terms of this Agreement, Sanofi shall
have the exclusive right during the term of the Discovery Program to elect to
jointly (with Regeneron) develop and commercialize each Product Candidate as set
forth below, under the terms and conditions set forth in the License and
Collaboration Agreement (the “Opt-In Rights”). While the Opt-In Rights are in
effect with respect to an Antibody from the Discovery Program, including a MTC
in the Discovery Program, Regeneron will not grant to any Third Party rights to
any such Antibody. The Opt-In Rights will expire and Sanofi will no longer have
any rights or licenses to any Antibodies, including MTCs, under this Agreement
upon the expiration or earlier

21



--------------------------------------------------------------------------------



 



termination of the Discovery Program. After the first five (5) years of the
Discovery Program (or if the Discovery Program is earlier terminated by Sanofi
under the terms of Section 12.4), the Opt-In Rights shall remain in effect
during the Tail Period solely with respect to Lead Candidates and other
Antibodies and MTCs against any applicable Targets properly identified by Sanofi
in its notice to extend the Discovery Program through the Tail Period provided
under Section 2.9.
     5.2 Process for Opt-In Rights. ***********************************.
     5.3 Initial Development Plan. Within thirty (30) days after Sanofi’s
receipt of the Opt-In Report, the Parties shall jointly commence, and thereafter
as promptly as practicable complete, preparation of a plan and budget for the
planned development activities for such Product Candidate through the completion
of the Phase I Clinical Trial (the “Initial Development Plan”), the final budget
included in which shall be subject to Sanofi’s written approval, not to be
unreasonably withheld or delayed; provided, however, that (i) the Parties shall
not be required to continue or complete such preparation if the Opt-In Period
for such Product Candidate has expired without Sanofi having timely exercised
its Opt-In Rights with respect thereto or Sanofi shall have otherwise advised
Regeneron in writing that it will not exercise its Opt-In Rights with respect to
such Product Candidate and (ii) if the Parties are unable to agree on a final
budget the matter shall first be referred to the Executive Officers in
accordance with Section 3.3(b) above, and if such Executive Officers are unable
to resolve such matter, it shall be submitted to binding arbitration to be
conducted in accordance with Section 13.1 below. If Sanofi properly exercises
its Opt-In Rights with respect to a Product Candidate, such Product Candidate
shall be developed in accordance with the Initial Development Plan until the
Parties agree to the “Global Development Plan” as such term is defined in the
License and Collaboration Agreement.
     5.4 Opt-In Exercise. Sanofi may exercise its Opt-In Rights under this
Agreement and license a Product Candidate under the License and Collaboration
Agreement by delivering to Regeneron a written notice of exercise in the form
annexed hereto as Exhibit A (an “Opt-In Notice”) on or before the later of (i)
******************************, (“the “Opt-In Period”),
*********************************************************.
     5.5 Dll4 and REGN-88. Sanofi exercised its Opt-In Rights to REGN-88 as of
the Effective Date and shall be deemed to have exercised its Opt-In Right with
respect to Delta-like ligand-4 (Dll4) MTCs as of the Effective Date. For
clarification, development of the Delta-like ligand-4 (Dll4) MTCs shall be
conducted under this Agreement until such time as an IND is filed.
     5.6 Refused Candidates. If Sanofi does not provide Regeneron with an Opt-In
Notice within the Opt-In Period with respect to a particular Product Candidate,
or Sanofi notifies Regeneron that it will not exercise Opt-In Rights with
respect to the Product Candidate, then the following shall apply:
               (i) Refused Candidate. The Opt-In Rights shall expire with
respect to that Product Candidate (a “Refused Candidate”). All licenses granted
in Section 2.10 shall automatically expire with respect to each Product
Candidate upon such Product Candidate becoming a Refused Candidate. Following
such time as a Product Candidate becomes a Refused Candidate, except as set
forth below, the applicable Target

22



--------------------------------------------------------------------------------



 



shall no longer be deemed a Program Target and shall be removed from the Target
List and Sanofi shall no longer have any rights to any Antibodies, including
MTCs, against such Target under this Agreement. Sanofi shall have a one-time
right within four (4) weeks of the date a Product Candidate becomes a Refused
Candidate to designate the Target for such Refused Candidate as one of its
Sanofi Targets.
               (ii) Regeneron Rights. Regeneron may continue to develop and
commercialize (on its own or with one or more Third Parties) any Refused
Candidate without restriction outside the Discovery Program and this Agreement,
unless the Refused Candidate is a Competing Refused Candidate, in which case,
Section 2.8(b)(ii) shall apply. In addition, unless Sanofi has exercised its
right under Section 5.6(i) to designate the applicable Target for a Refused
Candidate as one of its Sanofi Targets, then Regeneron may continue to develop
and commercialize (on its own or with one or more Third Parties) any MTCs or
other Antibodies against such Target and may practice and use any Regeneron
Intellectual Property, including, without limitation, the Mice, in connection
with such activities. If Sanofi has designated the applicable Target for the
Refused Candidate as a Sanofi Target pursuant to Section 5.6(i), then all
Antibodies (including MTCs) against such Target that were generated under the
Discovery Program other than the Refused Candidate shall remain part of the
Discovery Program.
               (iii) Sanofi Rights. Neither Sanofi nor its Affiliates, either
directly or through any Third Party, may develop or commercialize an Antibody
that is against the Target of a Refused Candidate
**********************************.
ARTICLE 6
NEWLY CREATED INVENTIONS
     6.1 Ownership of Newly Created Intellectual Property.
          (a) Each Party shall exclusively own all intellectual property
(including, without limitation, Know-How, Patents and Patent Applications and
copyrights) discovered, invented, authored or otherwise created solely by such
Party, its employees, agents and consultants under the Discovery Program (“Sole
Inventions”). Sole Inventions made solely by Sanofi, its employees, agents and
consultants are referred to herein as “Sanofi Sole Inventions.” Sole Inventions
made solely by Regeneron, its employees, agents and consultants are referred to
herein as “Regeneron Sole Inventions.” The Parties agree that nothing in this
Agreement, and no use by a Party of the other Party’s Intellectual Property
pursuant to this Agreement, shall vest in a Party any right, title or interest
in or to the other Party’s Intellectual Property, other than the license rights
expressly granted hereunder.
          (b) The Parties shall jointly own all intellectual property
(including, without limitation, Know-How, Patents and Patent Applications and
copyrights) discovered, invented, authored or otherwise created under the
Discovery Programs that is invented or authored jointly by an individual or
individuals having an obligation to assign such intellectual property to Sanofi
(or for which ownership vests in Sanofi by operation of law), on the one hand,
and an individual or individuals having an obligation to assign such
intellectual property to Regeneron (or for

23



--------------------------------------------------------------------------------



 



which ownership vests in Regeneron by operation of law), on the other hand, on
the basis of each Party having an undivided interest in the whole (“Joint
Inventions”).
          (c) Notwithstanding the foregoing in Section 6.1(b), (i) for purposes
of determining whether a patentable invention is a Sanofi Sole Invention, a
Regeneron Sole Invention or a Joint Invention, questions of inventorship shall
be resolved in accordance with United States patent laws, as determined, if
necessary, by an independent third party, (ii) for purposes of determining
whether a copyrighted work is a Sanofi Sole Invention, a Regeneron Sole
Invention or a Joint Invention, questions of copyright authorship shall be
resolved in accordance with United States copyright laws, and (iii) for purposes
of determining whether Know-How (other than copyrighted work and Patent
Applications) is a Sanofi Sole Invention, a Regeneron Sole Invention or a Joint
Invention, questions of authorship or inventorship shall be resolved in
accordance with the laws of the State of New York, United States.
          (d) To the extent that any right, title or interest in or to any
intellectual property discovered, invented, authored or otherwise created under
this Agreement vests in a Party or its Affiliate, by operation of Law or
otherwise, in a manner contrary to the agreed upon ownership as set forth in
this Agreement, such Party (or its Affiliate) shall, and hereby does,
irrevocably assign to the other Party any and all such right, title and interest
in and to such intellectual property to the other Party without the need for any
further action by any Party.
          (e) The Parties hereby agree that each Party’s use of the Joint
Inventions shall be governed by the terms and conditions of this Agreement
including the following: each Party’s interest in the Joint Inventions may be
sublicensed to Third Parties, and any ownership rights therein transferred, in
whole or in part, by each Party without consent of the other Party (unless
otherwise prohibited by this Agreement or the License and Collaboration
Agreement); provided that (i) each of the Parties acknowledges that it receives
no rights to any Intellectual Property of the other Party underlying or
necessary for the use of any Joint Invention, except as otherwise set forth
herein or in the License and Collaboration Agreement, (ii) each Party agrees not
to transfer any of its ownership interest in any of the Joint Inventions without
securing the transferee’s written agreement to be bound by the terms of this
Section 6.1(e), (iii) during the Discovery Program, each Party agrees not to
license its interest in any Joint Invention with the right to use such Joint
Invention for developing, manufacturing or commercializing antibodies (except
for developing, manufacturing or commercializing a Party’s Antibodies that may
be included in the exclusions described in Section 2.8 (b) of the Agreement),
and (iv) nothing in this Article 6 shall relieve a Party or its Affiliates of
their obligations under Article 9 with respect to Confidential Information
provided by the other Party or such other Party’s Affiliates. Neither Party
hereto shall have the obligation to account to the other Party for any revenues
or profits obtained from any transfer of its interest in, or its use, sublicense
or other exploitation of, the Joint Inventions outside the scope of the
Discovery Program. Each of the Parties (or its Affiliate), as joint owner of the
Joint Inventions, agrees to cooperate with any enforcement actions brought by
the other joint owner(s) against any Third Parties, and further agrees not to
grant any licenses to any such Third Parties against which such enforcement
actions are brought during the time of such dispute, without the prior written
consent of the other joint owner(s), such consent not to be unreasonably
withheld. The provisions governing Joint Inventions set forth in this
Section 6.1(e) shall survive the expiration or termination of this Agreement.

24



--------------------------------------------------------------------------------



 



     6.2 Prosecution and Maintenance of Patent Rights.
          (a) Subject to the terms of the License and Collaboration Agreement
with respect to Licensed Products, Regeneron shall prepare, file, prosecute and
maintain Patents and Patent Applications (as applicable) included in the
Regeneron Patent Rights and Regeneron shall confer with and keep Sanofi
reasonably informed regarding the status of such activities to the extent they
are Product Patent Rights. ********************************************.  
          (b) With respect to any Joint Patent Rights, the Parties shall consult
with each other regarding the filing, prosecution and maintenance of any Patents
and Patent Applications, and responsibility for such activities shall be the
obligation of Regeneron.  Regeneron shall undertake such filings, prosecutions
and maintenance in the names of both Parties as co-owners
*********************************************************.  
          (c) The Parties shall have the following obligations with respect to
the filing, prosecution and maintenance of any Joint Patent Rights, as well as
any Product Patent Rights:  (i) the prosecuting Party (the “Prosecuting Party”)
shall provide the other Party (the “Non-Prosecuting Party”) with notice and a
copy of a substantially completed draft of any Patent Application at least
thirty (30) days prior to the filing of any such Patent Application by the
Prosecuting Party and incorporate all reasonable comments provided by the
Non-Prosecuting Party within such thirty (30) day period unless the Prosecuting
Party reasonably believes that such comments will adversely affect the scope or
validity of the Patent Application or resulting Patent (it being understood that
the Parties will discuss any points of disagreement and work to resolve
disagreements during this thirty (30) day period); (ii) the Prosecuting Party
shall notify the Non-Prosecuting Party prior to its filing of a Patent
Application; (iii) the Prosecuting Party shall consult with the Non-Prosecuting
Party promptly following the filing of the Patent Application to mutually
determine in which countries it shall file convention Patent Applications;
(iv) the Prosecuting Party shall provide the Non-Prosecuting Party promptly with
copies of all material communications received from or filed in patent offices
with respect to such applications and incorporate all reasonable comments
provided by the Non-Prosecuting Party, unless the Prosecuting Party reasonably
believes that such comments will adversely affect the validity or scope of the
Patent Application or resulting Patent for both Parties; and (v) the Prosecuting
Party shall provide the Non-Prosecuting Party a reasonable time prior to taking
or failing to take action that would affect the scope or validity of rights
under any Patent Applications or Patents, but in no event less than sixty
(60) days prior to the next deadline for any action that may be taken with the
applicable patent office, (including but not limited to substantially narrowing
or canceling any claim without reserving the right to file a continuing or
divisional Patent Application, abandoning any Patent or not filing or perfecting
the filing of any Patent Application in any country), with notice of such
proposed action or inaction so that the Non-Prosecuting Party has a reasonable
opportunity to review and make comments, and take such actions as may be
appropriate in the circumstances, including assuming the Prosecuting Party’s
responsibility for filing, prosecution and maintenance of any such Product
Patent Right or Joint Patent Right and becoming the Prosecuting Party. With
respect to Joint Inventions, it is understood that the Prosecuting Party and
Non-Prosecuting Party shall use all reasonable efforts to reach agreement on all
material filings and amendments and no such material filings or amendments shall
be made by the Non-Prosecuting Party without the prior written agreement of

25



--------------------------------------------------------------------------------



 



the Non-Prosecuting Party, such agreement not to be unreasonably withheld or
delayed. In addition, in the event that the Prosecuting Party materially
breaches the foregoing obligations and such material breach is not cured within
thirty (30) days of a written notice from the Non-Prosecuting Party describing
such breach in reasonable detail, or in the event that the Prosecuting Party
fails to undertake the filing of a Patent Application within the earlier of (i)
ninety (90) days of a written request by the Non-Prosecuting Party to do so, and
(ii) sixty (60) days prior to the anticipated filing date, the Non-Prosecuting
Party may assume the Prosecuting Party’s responsibility for filing, prosecution
and maintenance of any such Product Patent Right and will thereafter be deemed
the Prosecuting Party for purposes hereof.  Notwithstanding the foregoing, the
Prosecuting Party may withdraw from or abandon any Patent or Patent Application
on thirty (30) days’ prior notice to the Non-Prosecuting Party (provided that
such notice shall be given no later than sixty (60) days prior to the next
deadline for any action that may be taken with respect to such Patent or Patent
Application with the applicable patent office), providing the Non-Prosecuting
Party a free-of-charge option to assume the prosecution or maintenance thereof.
The Parties will file and prosecute Patent Applications described in this
Section 6.2(a) in the list of countries set forth in Exhibit C, unless otherwise
agreed upon by the Parties.
          (d) All costs incurred in the filing, prosecution and maintenance of
any Joint Patent Rights and Product Patent Rights and in performing freedom to
operate analyses on Program Targets or Lead Candidates shall be shared equally
by the Parties.
     6.3 Third Party Claims. In the normal course of business, Regeneron shall
carry out patent searches in relation to the Program Targets, Lead Candidates,
and Product Candidates, as well as the technologies used to discover, develop
and commercialize any of the foregoing, and will disclose, along with any
analysis, to Sanofi’s counsel any conflict or likely conflict of which Regeneron
is aware with respect to the Patent Rights of any Third Party with respect to
any such Program Targets, Lead Candidates and Product Candidates prior to
selection to enter IND Preparation.  If either Party or its Affiliates shall
learn of a Third Party claim that the activities under the Discovery Program
infringe or otherwise violate the intellectual property rights of any Third
Party in the Territory, then such Party shall promptly notify the other Party in
writing of this claim, assertion or certification.  As soon as reasonably
practical after the receipt of such notice, the Parties shall cause their
respective legal counsel to meet to confer on such allegation of infringement.
In particular, with regard to issues related to freedom to operate concerning
Targets pursued under this Agreement, the Parties shall conduct and maintain
ongoing and regular communications between their legal/intellectual property
departments.
ARTICLE 7
BOOKS, RECORDS AND INSPECTIONS; AUDITS AND ADJUSTMENTS
     7.1 Books and Records. Each Party shall keep proper books of record and
account in which full, true and correct entries (in conformity with GAAP) shall
be made for the purpose of determining the amounts payable or owed pursuant to
this Agreement. Each Party shall permit auditors, as provided in Section 7.2, to
visit and inspect, during regular business hours and under the guidance of its
employees, the books of record and account of such Party to the extent relating
to this Agreement and discuss its affairs, finances and accounts to the extent
relating to this Agreement.

26



--------------------------------------------------------------------------------



 



     7.2 Audits and Adjustments.
          (a) Each Party shall have the right, upon no less than thirty
(30) days’ advance written notice and at such reasonable times and intervals and
to such reasonable extent as the Party shall request, not more than once during
any Contract Year, to have the books and records of the other Party to the
extent relating to this Agreement for the preceding two (2) years audited by an
independent “Big Four” (or equivalent) accounting firm of its choosing under
reasonable, appropriate confidentiality provisions, for the sole purpose of
verifying the accuracy of all financial, accounting and numerical information
and calculations provided, and payments made, under this Agreement; provided
that no period may be subjected to audit more than one (1) time unless a
material discrepancy is found in any such audit of such period, in which case
additional audits of such period may be conducted until no material
discrepancies are found.
          (b) The results of any such audit shall be delivered in writing to
each Party and shall be final and binding upon the Parties, unless disputed by a
Party within ninety (90) days of delivery. If a Party over billed or underpaid
an amount due under this Agreement resulting in a cumulative discrepancy during
any year of more than ****************************, it shall also reimburse the
other Party for the costs of such audit (with the cost of the audit to be paid
by the Party initiating the audit in all other cases). Such accountants shall
not reveal to the Party requesting the audit the details of its review, except
for the findings of such review and such information as is required to be
disclosed under this Agreement, and shall be subject to the confidentiality
provisions contained in Article 9.
          (c) If any examination or audit of the records described above
discloses an over billing or underpayment of amounts due hereunder, then unless
the result of the audit is contested pursuant to Section 7.2(b) above, the Party
that overbilled or underpaid shall pay the same (plus interest thereon at the
Default Interest Rate from the date of such over billing or underpayment through
the date of payment of the amount required to be paid pursuant to this Section
7.2(c)) to the Party entitled thereto within thirty (30) days after receipt of
the written results of such audit pursuant to this Section 7.2.
          (d) Disputes. Any disputes with respect to the results of any audit
conducted under Section 7.2 above shall be resolved by binding arbitration in
accordance with Section 13.1 below.
     7.3 IAS/IFRS/GAAP. Except as otherwise provided herein, all costs and
expenses and other financial determinations with respect to this Agreement shall
be determined in accordance with IAS/IFRS, and for the US, if desired, GAAP, as
generally and consistently applied.
ARTICLE 8
REPRESENTATIONS, WARRANTIES AND COVENANTS
     8.1 Joint Representations and Warranties. Each Party hereto represents and
warrants to the other Party, as of the Effective Date, as follows: (a) it is
duly organized and validly existing under the Laws of its jurisdiction of
incorporation; (b) it has full corporate power and authority and has taken all
corporate action necessary to enter into and perform this Agreement;

27



--------------------------------------------------------------------------------



 



(c) the execution and performance by it of its obligations hereunder will not
constitute a breach of, or conflict with, its organizational documents nor any
other material agreement or arrangement, whether written or oral, by which it is
bound or requirement of applicable Laws or regulations; (d) this Agreement is
its legal, valid and binding obligation, enforceable in accordance with the
terms and conditions hereof (subject to applicable Laws of bankruptcy and
moratorium); (e) such Party is not prohibited by the terms of any agreement to
which it is a party from performing the Discovery Program or granting the rights
and/or licenses hereunder; and (f) no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee in connection with this
Agreement or the transactions contemplated hereby based on arrangements made by
it or on its behalf.
     8.2 Knowledge of Pending or Threatened Litigation. Each Party represents
and warrants to the other Party that, as of the Effective Date, there is no
claim, announced investigation, suit, action or proceeding pending or, to such
Party’s knowledge, threatened, against such Party before or by any court,
arbitrator, or Governmental Authority that, individually or in the aggregate,
could reasonably be expected to (a) materially impair the ability of such Party
to perform any of its obligations under this Agreement or (b) prevent or
materially delay or alter the consummation of any or all of the transactions
contemplated hereby. During the term of the Discovery Program, each Party shall
promptly notify the other Party in writing upon learning of any of the
foregoing.
     8.3 Additional Regeneron Representations, Warranties and Covenants.
Regeneron additionally represents and warrants to Sanofi that, as of the
Effective Date:
          (a) Regeneron owns or has a valid license to all Regeneron Patent
Rights in existence as of the Effective Date;
          (b) Regeneron has the right and authority to grant the rights
(including the Opt-In Rights) granted pursuant to the terms and conditions of
this Agreement and Regeneron has not granted, and will not grant during the term
of this Agreement, any rights that would be inconsistent with or in conflict
with or in derogation of the rights granted herein;
          (c) there is no pending litigation of which Regeneron has received
notice or is otherwise aware that alleges that any of Regeneron’s activities
relating to the Mice or the Regeneron Intellectual Property have violated, or
would violate, the intellectual property rights of any Third Party (nor has it
received any written communication threatening such litigation);
          (d) to Regeneron’s knowledge, no litigation has been otherwise
threatened which alleges that any of its activities relating to the Mice or the
Regeneron Intellectual Property have violated or would violate, any intellectual
property rights of any Third Party;
          (e) to Regeneron’s knowledge, after due inquiry, the use of the Mice
and the Regeneron Intellectual Property generally in the Discovery Program (but
not with respect to a specific MTC or Target) does not and will not infringe or
otherwise violate any valid Patent or provisional rights to applications or
other intellectual property of any Third Party claiming genetically modified
mice or the use thereof to make antibodies;

28



--------------------------------------------------------------------------------



 



          (f) neither the development or reproduction of the Mice nor the
conception, development and reduction to practice of any Regeneron Intellectual
Property existing as of the Effective Date has constituted or involved the
misappropriation of trade secrets or other rights of any Person;
          (g) to Regeneron’s knowledge, the issued Patents included in the
Regeneron Intellectual Property existing as of the Effective Date are not
invalid or unenforceable, in whole or part;
          (h) Regeneron has not received any written notice of any threatened
claims or litigation seeking to invalidate or otherwise challenge the Regeneron
Patent Rights or Regeneron’s rights therein, and, to Regeneron’s knowledge, none
of the Regeneron Patent Rights are subject to any pending re-examination,
opposition, interference or litigation proceedings;
          (i) The commercial terms of the “Mouse Purchase Agreement” referred to
in Section 2.15 and as outlined in Exhibit B hereto are consistent with those
contained in Regeneron’s existing agreements with other commercial entities, and
          (j) neither Regeneron nor any of its Affiliates shall transfer
ownership, assign ownership, grant a security interest in or otherwise encumber
any of its rights in, to or under any Regeneron Intellectual Property in a way
that will impair Sanofi’s rights or Regeneron ability to perform its obligations
under this Agreement.
***************************************************************.
     8.4 Disclaimer of Warranties. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE SUCCESS OR POTENTIAL SUCCESS OF
THE DEVELOPMENT, COMMERCIALIZATION, MARKETING OR SALE OF ANY PRODUCT. EXCEPT AS
EXPRESSLY SET FORTH HEREIN, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE 9
CONFIDENTIALITY
     9.1 Confidential Information. During the term of this Agreement and for a
period of five (5) years thereafter, each Party (in such capacity, the
“Receiving Party”) shall keep confidential, and other than as provided herein or
in the License and Collaboration Agreement, shall not use or disclose, directly
or indirectly, any and all trade secrets or other proprietary information,
including, without limitation, any proprietary data, inventions, documents,
ideas, information, discoveries, or materials, owned, developed, or possessed by
the other Party (in such capacity, the “Disclosing Party”), whether in tangible
or intangible form, the confidentiality of which the Disclosing Party takes
reasonable measures to protect, including but not limited to Regeneron Know-How
and Sanofi Know-How disclosed by the Disclosing Party under this

29



--------------------------------------------------------------------------------



 



Agreement (the “Confidential Information”). For purposes of this Agreement, all
confidential information disclosed by Regeneron under the terms of the
confidentiality agreements between Sanofi Parent and Regeneron dated February 1,
2007 and October 23, 2007 is hereby deemed Confidential Information of
Regeneron. Each of Sanofi and Regeneron covenants that neither it nor any of its
respective Affiliates shall disclose any Confidential Information of the other
Party to any Third Party except to its employees, agents, consultants or any
other Person under its authorization; provided such employees, agents,
consultants or other Persons are subject in writing to confidentiality
obligations applicable to the Disclosing Party’s Confidential Information no
less strict than those set forth herein.
          (a) Notwithstanding the foregoing, Confidential Information shall not
be deemed to include information and materials (and such information and
materials shall not be considered Confidential Information under this Agreement)
to the extent that it can be established by written documentation by the
Receiving Party that such information or material is: (i) already in the public
domain as of the Effective Date or becomes publicly known through no act,
omission or fault of the Receiving Party or any Person to whom the Receiving
Party provided such information; (ii) is or was already in the possession of the
Receiving Party at the time of disclosure by the Disclosing Party; (iii) is
disclosed to the Receiving Party on an unrestricted basis from a Third Party not
under an obligation of confidentiality to the Disclosing Party or any Affiliate
of the Disclosing Party with respect to such information; (iv) information that
has been independently created by the Receiving Party (or its Affiliate), as
evidenced by written or electronic documentation, without any aid, application
or use of the Disclosing Party’s Confidential Information; or (v) required by
Law to be disclosed, provided that the Receiving Party uses reasonable efforts
to give the disclosing Party advance notice of such required disclosure in
sufficient time to enable the Disclosing Party to seek confidential treatment
for such information, and provided further that the Receiving Party provides all
reasonable cooperation to assist the Disclosing Party to protect such
information and limits the disclosure to that information which is required by
Law to be disclosed.
          (b) Information and other Know-How that is discovered by Regeneron in
connection with the Discovery Program will be considered Regeneron’s
Confidential Information, except to the extent it relates to a Licensed Product,
in which case it shall be Confidential Information of both Parties, subject to
the terms of the License and Collaboration Agreement.
          (c) Specific aspects or details of Confidential Information will not
be deemed to be within the public knowledge or in the prior possession of a
Person merely because such aspects or details of the Confidential Information
are embraced by general disclosures in the public domain. In addition, any
combination of Confidential Information will not be considered in the public
knowledge or in the prior possession of either Person merely because individual
elements thereof are in the public domain or in the prior possession of a Person
unless (i) the combination and its principles are in the public knowledge or in
the prior possession of that Person and (ii) the combination is documented, in a
single contemporaneous document, as in the public knowledge or in the prior
possession of a Person.
          (d) Notwithstanding anything else in this Agreement to the contrary,
each Party hereto (and each employee, representative, or other agent of any
Party) may disclose to any and all Persons, without limitation of any kind, the
Federal income tax treatment and Federal

30



--------------------------------------------------------------------------------



 



income tax structure of any and all transaction(s) contemplated herein and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to any Party (or to any employee, representative, or other
agent of any party) relating to such tax treatment or tax structure, provided,
however, that this authorization of disclosure shall not apply to restrictions
reasonably necessary to comply with securities laws. This authorization of
disclosure is retroactively effective immediately upon commencement of the first
discussions regarding the transactions contemplated herein, and the Parties aver
and affirm that this tax disclosure authorization has been given on a date which
is no later than thirty (30) days from the first day that any Party hereto (or
any employee, representative, or other agent of any party hereto) first made or
provided a statement as to the potential tax consequences that may result from
the transactions contemplated hereby.
     9.2 Injunctive Relief. The Parties hereby acknowledge and agree that the
rights of the Parties hereunder are special, unique and of extraordinary
character, and that if any Party refuses or otherwise fails to act, or to cause
its Affiliates to act, in accordance with the provisions of this Agreement, such
refusal or failure would result in irreparable injury to the other Party, the
exact amount of which would be difficult to ascertain or estimate and the
remedies at law for which would not be reasonable or adequate compensation.
Accordingly, if any Party refuses or otherwise fails to act, or to cause its
Affiliates to act, in accordance with the provisions of this Agreement, then, in
addition to any other remedy which may be available to any damaged Party at law
or in equity, such damaged Party will be entitled to seek specific performance
and injunctive relief, without posting bond or other security, and without the
necessity of proving actual or threatened damages, which remedy such damaged
party will be entitled to seek in any court of competent jurisdiction.
     9.3 Publications. If either Sanofi or Regeneron (the “Publishing Party”)
desires to publish or publicly present any results from the Discovery Program in
scientific journals, publications or scientific presentations or otherwise, the
Publishing Party shall provide the other Party an advance final copy of any
proposed publication or summary of a proposed oral presentation relating to the
information from the Discovery Program prior to submission for publication or
disclosure. Such other Party shall have a reasonable opportunity to recommend
any changes it reasonably believes are necessary to preserve the confidentiality
of its Confidential Information and to recommend any changes it reasonably
believes are necessary to prevent any specific, material adverse effect to it as
a result of the publication or disclosure, to which the Publishing Party shall
give due consideration. If such other Party informs the Publishing Party, within
thirty (30) days of receipt (or such other period agreed to by the JRC) of an
advance copy of a proposed publication or summary of a proposed oral
presentation, that such publication in its reasonable judgment should not be
published or presented, the Publishing Party shall delay or prevent such
disclosure or publication as proposed by the other Party. In the case of
patentable inventions, the delay shall be sufficiently long to permit the timely
preparation and filing of a patent application(s) or application(s) for a
certificate of invention on the information involved. The Parties shall
establish a publication review process to ensure compliance with this
Section 9.3.
     9.4 Disclosures Concerning this Agreement. The Parties will mutually agree
upon the contents of a their respective press releases with respect to the
execution of this Agreement and

31



--------------------------------------------------------------------------------



 



the License and Collaboration Agreement which shall be issued simultaneously by
both Parties on the Effective Date. Sanofi and Regeneron agree not to (and to
ensure that their respective Affiliates do not) issue any other press releases
or public announcements concerning this Agreement or any other activities
contemplated hereunder without the prior written consent of the other Party
(which shall not be unreasonably withheld or delayed), except as required by a
Governmental Authority or applicable Law (including the rules and regulations of
any stock exchange or trading market on which a Party’s (or its parent entity’s)
securities are traded); provided that the Party intending to disclose such
information shall use reasonable efforts to provide the other Party advance
notice of such required disclosure, an opportunity to review and comment on such
proposed disclosure (which comments shall be considered in good faith by the
disclosing Party) and all reasonable cooperation to assist the other Party to
protect such information and shall limit the disclosure to that information
which is required to be disclosed. Notwithstanding the foregoing, without prior
submission to or approval of the other Party, either Party may issue press
releases or public announcements which incorporate information concerning this
Agreement or any activities contemplated hereunder which information was
included in a press release or public disclosure which was previously disclosed
under the terms of this Agreement or which contains only non-material factual
information regarding this Agreement. Except as required by a Governmental
Authority or applicable Law (including the rules and regulations of any stock
exchange or trading market on which a Party’s (or its parent entity’s)
securities are traded), or in connection with the enforcement of this Agreement,
neither Party (or their respective Affiliates) shall disclose to any Third
Party, under any circumstances, any financial terms of this Agreement that have
not been previously disclosed publicly pursuant to this Article 9 without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed; except for disclosures to Third Parties that
are bound by obligations of confidentiality and nonuse substantially equivalent
in scope to those included herein with a term of at least five (5) years. Each
Party acknowledges that the other Party as a publicly traded company is legally
obligated to make timely disclosures of all material events relating to its
business. The Parties acknowledge that either or both Parties may be obligated
to file a copy of this Agreement with the United States Securities and Exchange
Commission or its equivalent in the Territory. Each Party will be entitled to
make such filing but shall cooperate with one another and use reasonable efforts
to obtain confidential treatment of confidential, including trade secret,
information in accordance with applicable Law. The filing Party will provide the
non-filing Party with an advance copy of the Agreement marked to show provisions
for which the filing Party intends to seek confidential treatment and will
reasonably consider the non-filing Party’s timely comments thereon.
ARTICLE 10
INDEMNITY
     10.1 Indemnity and Insurance.
          (a) Sanofi will defend, indemnify and hold harmless Regeneron, its
Affiliates and their respective officers, directors, employees and agents
(“Regeneron Indemnitees”) from and against all claims, demands, liabilities,
damages, penalties, fines and expenses, including reasonable attorneys’ fees and
costs (collectively, “Damages”), arising from or occurring as a

32



--------------------------------------------------------------------------------



 



result of a Third Party’s claim, action, suit, judgment or settlement against a
Regeneron Indemnitee that is due to or based upon:
               (i) the negligence, recklessness, bad faith, intentional wrongful
acts or omissions of Sanofi or its Affiliates in connection with the Discovery
Program, except to the extent that Damages arise out of the negligence,
recklessness, bad faith or intentional wrongful acts, or omissions committed by
Regeneron or its Affiliates; or
               (ii) material breach by Sanofi of the terms of, or the inaccuracy
of any representation or warranty made by it in, this Agreement.
          (b) Regeneron will defend, indemnify and hold harmless Sanofi, its
Affiliates and their respective officers, directors, employees and agents
(“Sanofi Indemnitees”) from and against all Damages arising from or occurring as
a result of a Third Party’s claim, action, suit, judgment or settlement against
a Sanofi Indemnitee that is due to or based upon:
               (i) the negligence, recklessness, bad faith, intentional wrongful
acts or omissions of Regeneron or its Affiliates in connection with the
Discovery Program, except to the extent that Damages arise out of the
negligence, recklessness, bad faith or intentional wrongful acts, or omissions
committed by Sanofi or its Affiliates; or
               (ii) material breach by Regeneron of the terms of, or the
inaccuracy of any representation or warranty made by it in, this Agreement.
     10.2 Indemnity Procedure.
          (a) The Party entitled to indemnification under this Article 10 (an
“Indemnified Party”) shall notify the Party potentially responsible for such
indemnification (the “Indemnifying Party”) within five (5) Business Days of
becoming aware of any claim or claims asserted or threatened in writing against
the Indemnified Party which could give rise to a right of indemnification under
this Agreement; provided, however, that the failure to give such notice shall
not relieve the Indemnifying Party of its indemnity obligation hereunder except
to the extent that such failure materially prejudices its rights hereunder.
               (i) If the Indemnifying Party has acknowledged in writing to the
Indemnified Party the Indemnifying Party’s responsibility for defending such
claim, the Indemnifying Party shall have the right to defend, at its sole cost
and expense, such claim by all appropriate proceedings, which proceedings shall
be prosecuted diligently by the Indemnifying Party to a final conclusion or
settled at the discretion of the Indemnifying Party; provided, however, that the
Indemnifying Party may not enter into any compromise or settlement unless
(i) such compromise or settlement includes as an unconditional term thereof, the
giving by each claimant or plaintiff to the Indemnified Party of a release from
all liability in respect of such claim; and (ii) the Indemnified Party consents
to such compromise or settlement, which consent shall not be withheld or delayed
unless such compromise or settlement involves (A) any admission of legal
wrongdoing by the Indemnified Party, (B) any payment by the Indemnified Party
that is not indemnified hereunder or (C) the imposition of any equitable relief
against the

33



--------------------------------------------------------------------------------



 



Indemnified Party. If the Indemnifying Party does not elect to assume control of
the defense of a claim or if a good faith and diligent defense is not being or
ceases to be materially conducted by the Indemnifying Party, the Indemnified
Party shall have the right, at the expense of the Indemnifying Party, upon at
least ten (10) Business Days’ prior written notice to the Indemnifying Party of
its intent to do so, to undertake the defense of such claim for the account of
the Indemnifying Party (with counsel reasonably selected by the Indemnified
Party and approved by the Indemnifying Party, such approval not unreasonably
withheld or delayed), provided, that the Indemnified Party shall keep the
Indemnifying Party apprised of all material developments with respect to such
claim and promptly provide the Indemnifying Party with copies of all
correspondence and documents exchanged by the Indemnified Party and the opposing
party(ies) to such litigation. The Indemnified Party may not compromise or
settle such litigation without the prior written consent of the Indemnifying
Party, such consent not to be unreasonably withheld or delayed.
               (ii) The Indemnified Party may participate in, but not control,
any defense or settlement of any claim controlled by the Indemnifying Party
pursuant to this Section 10.2 and shall bear its own costs and expenses with
respect to such participation; provided, however, that the Indemnifying Party
shall bear such costs and expenses if counsel for the Indemnifying Party shall
have reasonably determined that such counsel may not properly represent both the
Indemnifying and the Indemnified Party.
               (iii) The amount of any Damages for which indemnification is
provided under this Article 10 will be reduced by the insurance proceeds
received, and any other amount recovered, if any, by the Indemnified Party in
respect of any Damages.
               (iv) If an Indemnified Party receives an indemnification payment
pursuant to this Article 10 and subsequently receives insurance proceeds from
its insurer with respect to the damages in respect of which such indemnification
payment(s) was made, the Indemnified Party will promptly pay to the Indemnifying
Party an amount equal to the difference (if any) between (i) the sum of such
insurance proceeds or other amounts received, and the indemnification payment(s)
received from the Indemnifying Party pursuant to this Article 10 and (ii) the
amount necessary to fully and completely indemnify and hold harmless the
Indemnified Party from and against such Damages. However, in no event will such
refund ever exceed the Indemnifying Party’s indemnification payment(s) to the
Indemnified Party under this Article 10.
ARTICLE 11
FORCE MAJEURE
     Neither Party will be held liable or responsible to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement when such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party including, without limitation, embargoes, acts of terrorism, acts
of war (whether war be declared or not), insurrections, strikes, riots, civil
commotions, or acts of God (“Force Majeure”). Such excuse from liability and
responsibility

34



--------------------------------------------------------------------------------



 



shall be effective only to the extent and duration of the event(s) causing the
failure or delay in performance and provided that the affected party has not
caused such event(s) to occur. The affected Party will notify the other Party of
such Force Majeure circumstances as soon as reasonably practical and will make
every reasonable effort to mitigate the effects of such Force Majeure
circumstances.
ARTICLE 12
TERM AND TERMINATION
     12.1 Term. The “Term” of this Agreement shall commence on the Effective
Date and end on the later to occur of (a) the expiration or earlier termination
of the Discovery Program, including any Tail Period, unless this Agreement is
earlier terminated in accordance with this Article 12 in which event the Term
shall end on the effective date of such termination.
     12.2 Termination For Material Breach. Upon and subject to the terms and
conditions of this Section 12.2, this Agreement shall be terminable by a Party
in its entirety if the other Party commits a material breach of this Agreement.
Such notice of termination shall set forth in reasonable detail the facts
underlying or constituting the alleged breach (and specifically referencing the
provisions of this Agreement alleged to have been breached), and the termination
which is the subject of such notice shall be effective ninety (90) days after
the date such notice is given unless the breaching Party shall have cured such
breach within such ninety (90) day period. Notwithstanding the foregoing, in the
case of breach of a payment obligation not subject to a bona fide dispute
hereunder, the ninety (90) day period referred to in the immediately preceding
sentence shall instead be forty-five (45) days. For purposes of this
Section 12.2, the term “material breach” shall mean an intentional, continuing
(and uncured within the time period described above), material breach by a Party
as determined by binding arbitration consistent with the provisions of
Section 13.1 of this Agreement.
     12.3 Termination for Insolvency. Either Party shall have the right to
terminate this Agreement in its entirety if, at any time, (a) the other Party
shall file in any court or agency pursuant to any statute or regulation of any
state or country, a petition in bankruptcy or insolvency or for reorganization
or for an arrangement or for the appointment of a receiver or trustee of the
Party or of its assets, or (b) if the other Party proposes a written agreement
of composition or extension of its debts, or (c) if the other Party shall be
served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within sixty (60) days
after the filing thereof, or (d) if the other Party shall propose or be a party
to any dissolution or liquidation, or (e) if the other Party shall make an
assignment for the benefit of creditors. In the event that this Agreement is
terminated or rejected by a Party or its receiver or trustee under applicable
bankruptcy Laws due to such Party’s bankruptcy, then all rights and licenses
granted under or pursuant to this Agreement by such Party to the other Party
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
U.S. Bankruptcy Code and any similar Laws in any other country in the Territory,
licenses of rights to “intellectual property” as defined under Section 101(52)
of the U.S. Bankruptcy Code. The Parties agree that all intellectual property
rights licensed hereunder, including, without limitation, any Patent Rights in
any country of a Party covered by the license grants under this Agreement, are
part of the “intellectual property” as defined under Section 101(52) of the
Bankruptcy Code subject to

35



--------------------------------------------------------------------------------



 



the protections afforded the non-terminating Party under Section 365(n) of the
Bankruptcy Code, and any similar law or regulation in any other country.
     12.4 Termination by Sanofi on Notice.
*************************************.
     12.5 Termination for Breach of Standstill. Regeneron shall have the
unilateral right to terminate this Agreement in its entirety, effective
immediately upon written notice to Sanofi, if Sanofi or any of its Affiliates
shall have breached their obligations under any of Sections 3, 4 or 5 of the
Investor Agreement (to the extent such sections of the Investor Agreement is
then in effect). Furthermore, Regeneron shall have the unilateral right to
terminate this Agreement in its entirety, effective immediately upon written
notice to Sanofi, if Sanofi or any of its Affiliates shall have (a) breached
their obligations under Section 20.16 of the Aventis Collaboration Agreement, to
the extent that such Section 20.16 remains in effect after the Effective Date,
or (b) breached its obligations under Section 5.3 of the Stock Purchase
Agreement, dated as of September 5, 2003, by and between Sanofi and Regeneron
(the “Aventis Stock Purchase Agreement”), to the extent that such Section 5.3
remains in effect after the Effective Date. Any such breach of the Investor
Agreement, the Aventis Stock Purchase Agreement or the Aventis Collaboration
Agreement, as the case may be, shall be treated as a breach of this Agreement.
Notwithstanding the foregoing and for the avoidance of doubt, Regeneron shall
not have the right to terminate this Agreement as a result of (i) a de minimus
breach of Section 3.1(a) of the Investor Agreement (to the extent such
Section 3.1(a) is in effect after the Effective Date) or of Section 20.16(a) of
the Aventis Collaboration Agreement (to the extent such Section 20.16(a) remains
in effect after the Effective Date) or (ii) an inadvertent breach of
Section 3.1(g) of the Investor Agreement (to the extent such Section 3.1(g) is
in effect after the Effective Date) or an inadvertent breach of Section 20.16(g)
of the Aventis Collaboration Agreement (to the extent such Section 20.16(g)
remains in effect after the Effective Date), arising from informal discussions
covering general corporate or other business matters the purpose of which is not
intended to effectuate or lead to any of the actions referred to in paragraphs
(a) through (e) of such Section 20.16 or of paragraphs (a) through (e) of
Section 3.1 of the Investor Agreement, as applicable. Sanofi’s rights under
Sections 2.16 and 2.17 shall survive termination for breach of the standstill or
lock-up under Section 12.5 of the Agreement
     12.6 Termination for Breach of License and Collaboration Agreement.
Notwithstanding anything to the contrary herein, (a) Regeneron shall have the
unilateral right to terminate this Agreement in its entirety, effective
immediately upon providing written notice to Sanofi, if Regeneron has terminated
the License and Collaboration Agreement, in its entirety, pursuant to
Section 19.3, 19.4, or 19.5 of the License and Collaboration Agreement, and
(b) Sanofi shall have the unilateral right to terminate this Agreement in its
entirety, effective immediately upon providing written notice to Regeneron, if
Sanofi has terminated the License and Collaboration Agreement, in its entirety,
pursuant to Section 19.3 or 19.4 of the License and Collaboration Agreement.
     12.7 Effect of Termination by Sanofi for Breach. In addition to the
provisions of Section 12.9 below, notwithstanding anything herein to the
contrary, in the event that Sanofi terminates this Agreement pursuant to
Section 12.2 of this Agreement the following shall apply:

36



--------------------------------------------------------------------------------



 



          (a) Sanofi shall be granted a non-exclusive, non-transferable, royalty
free, worldwide license, without the right to sublicense, for a period that
shall expire six (6) years from the Effective Date, to the Mice and the
underlying Regeneron Intellectual Property for Sanofi and its Affiliates to use
to discover and develop MTCs for any and all purposes;
          (b) Regeneron shall perform a timely and expeditious technology
transfer as required by Sanofi to pursue its rights under subsection (a) without
delay above subject to the execution of a material transfer agreement containing
non-financial terms and conditions related to the use of the Mice consistent
with Regeneron’s commercial license agreements for the Mice;
          (c) the licenses granted to Regeneron under this Agreement shall
automatically terminate;
          (d) Sanofi shall be granted an exclusive, fully paid-up,
non-transferable, royalty-free, worldwide license, with the right to sublicense,
under Regeneron Target IP existing at the effective time of termination solely
for use to develop and commercialize Antibodies against Sanofi Discovery Targets
(and for no other uses), and the co-exclusive (with Regeneron and its
Affiliates) fully paid-up, non-transferable, royalty-free, worldwide license,
with the right to sublicense under Regeneron Target IP to develop and
commercialize Antibodies against all other Program Targets at the time of
termination (and for no other uses); and
          (e) Sanofi’s rights under Sections 2.15, 2.16 and 2.17 shall survive;
and
          (f) Sanofi shall have no further funding obligations under Section 4.2
of the Agreement.
     12.8 Effect of Termination by Regeneron for Breach. In addition to the
provisions of Sections 12.9 and 12.11 below, notwithstanding anything herein to
the contrary, in the event that Regeneron terminates this Agreement pursuant to
Section 12.2 or 12.5 of this Agreement, the following shall apply:
          (a) the licenses granted to Sanofi under this Agreement shall
automatically terminate;
          (b) the rights granted to Sanofi under this Agreement in
Sections 2.15, 2.16, and 2.17 and Article 5 shall automatically terminate;
          (c) Regeneron shall be granted an exclusive, fully paid-up,
non-transferable, royalty-free, worldwide, exclusive license, with the right to
sublicense, under Sanofi Target IP existing at the effective time of termination
solely for use to develop and commercialize Antibodies against Program Targets
other than Sanofi Discovery Targets (and for no other uses), and the
co-exclusive (with Sanofi and its Affiliates) fully paid-up, non-transferable,
royalty-free, worldwide license, with the right to sublicense under Sanofi
Target IP to develop and commercialize Antibodies against all Sanofi Discovery
Targets at the time of termination (and for no other uses).

37



--------------------------------------------------------------------------------



 



     12.9 Survival of Obligations. Subject to Sections 12.7 and 12.8 above and
except as otherwise provided below, upon expiration or termination of this
Agreement, the rights and obligations of the Parties hereunder shall terminate,
and this Agreement shall cease to be of further force or effect, provided that
notwithstanding any expiration or termination of this Agreement:
          (a) neither Sanofi nor Regeneron shall be relieved of any obligations
(including payment obligations) of such Party arising prior to such expiration
or termination, including, without limitation, the payment of any non-cancelable
costs and expenses incurred as part of the Discovery Program (even if such costs
and expenses arise following termination or expiration, as the case may be);
provided, however, that Sanofi shall not be obligated to pay or reimburse
Regeneron for any such costs or expenses in the event Sanofi terminates this
Agreement pursuant to Section 12.2 above (and with respect to 12.4, Sanofi shall
have no further obligations to pay for costs and expenses beyond the effective
date of its termination notice);
          (b) the obligations of the Parties with respect to the protection and
nondisclosure of the other Party’s Confidential Information in accordance with
Article 9, as well as other provisions (including, without limitation,
Sections 2.11(b), 2.11(c), 2.12 (except as set forth in Section 12.8 above),
2.13 (except as set forth in Section 12.8 above), 2.16, 2.17, 6.1(e), 6.2(b),
6.2(c), 6.2(d)(as it relates to Joint Patent Rights), 7.2, 10.1, 10.2, this
Article 12, and Article 13) which by their nature are intended to survive any
such expiration or termination, shall survive and continue to be enforceable;
          (c) for the avoidance of doubt, the early termination of this
Agreement by either Party, and the expiration of this Agreement shall not
relieve either Party of any of its royalty or other obligations under Article 4
with respect to any Royalty Product, for which royalties remain payable to the
other Party under this Agreement; and such royalty provisions of Article 4 shall
survive;
          (d) for the avoidance of doubt, the obligations of the Parties with
respect to the licenses granted in Sections 2.10, 2.11 (b), 2.11(c), 2.12, 2.13
shall survive the termination or expiration of this Agreement; and
          (e) such expiration or termination and this Article 12 shall be
without prejudice to any rights or remedies a Party may have for breach of this
Agreement.
     12.10 Return of Confidential Information. Subject to either Parties’
licenses that survive termination or expiration, Confidential Information
disclosed by the Disclosing Party, including permitted copies, shall remain the
property of the Disclosing Party. Subject to the terms of the License and
Collaboration Agreement (with respect to Licensed Products), upon the earlier to
occur of (a) the termination of this Agreement or (b) the expiration of the
Discovery Program, or upon written request of the Disclosing Party, the
Receiving Party shall promptly return to the Disclosing Party or, at the
Disclosing Party’s request, destroy, all documents or other tangible materials
representing the Disclosing Party’s Confidential Information (or any designated
portion thereof); provided that one (1) copy may be maintained in the
confidential files of the Receiving Party for the purpose of complying with the
terms of this Agreement. An officer of the

38



--------------------------------------------------------------------------------



 



Receiving Party also shall certify in writing that it has satisfied its
obligations under this Section 12.10 within ten (10) days of a written request
by the Disclosing Party.
     12.11 Special Damages. If Regeneron terminates this Agreement pursuant to
Section 12.2 or 12.5, then Sanofi shall pay to Regeneron, within sixty (60) days
of the termination of this Agreement, in addition to any other amount payable by
Sanofi to Regeneron under this Agreement under Laws, or pursuant to any
contractual remedies available to Regeneron, an amount equal to the sum of the
Maximum Annual Discovery Program Costs for each of the years, including the
remaining unpaid Maximum Annual Discovery Program Cost for the Contract Year in
which such termination is effective, that would have been the remainder of the
term of the Discovery Program but for the termination of this Agreement.
     12.12 Termination by Sanofi At Will. Sanofi shall be entitled to terminate
this Agreement at any time (except following a material breach of this Agreement
by Sanofi pursuant to Section 12.2) without cause upon three months’ written
notice to Regeneron. If Sanofi terminates the Agreement under this Section
12.12, then Sanofi shall pay to Regeneron within five (5) days of its notice of
termination, an amount equal to the sum of the Maximum Annual Discovery Program
Costs for each of the years, including the Remaining Unpaid Maximum Annual
Discovery Program Cost for the Contract Year in which such termination is
effective, that would have been the remainder of the term of the Discovery
Program but for the termination of this Agreement. In addition, Sanofi shall
complete GLP toxicology studies conducted by Sanofi at the time of termination,
if applicable, and such other critical activities conducted by Sanofi at the
time of termination that cannot be transferred to Regeneron without a material
adverse effect on the completion of such activities. In the event of such
termination, in addition to the provisions of Section 12.9, the following shall
apply:
          (a) the rights granted to Sanofi under Sections 2.16, and 2.17 and
Article 5 shall automatically terminate; and
          (b) Regeneron shall be granted a non-exclusive, non-transferable,
royalty bearing (in accordance with Section 4.4) worldwide license with the
right to sublicense under Sanofi Target IP existing at the effective time of
termination solely for use to develop and commercialize (i) MTCs against Program
Targets, and (ii) any other Antibodies against Program Targets in the Discovery
Program in existence at the effective time of termination of this Agreement.
ARTICLE 13
ARBITRATION
     13.1 Binding Arbitration. In the event the Parties cannot reach agreement
with respect to (i) the commercial reasonableness of the budget for the Initial
Development Plan for a Product Candidate, (ii) the royalty on Net Sales of
Immunoconjugates under Section 2.11(d)(i) and (iii) of this Agreement,
(iii) whether a breach constitutes a “material breach” as described in
Section 12.2 of this Agreement, and (iv) audits under Section 7.2(d) above, and
such disputes are not resolved by the Executive Officers in accordance with
Section 3.3(b) above, then the following shall apply:

39



--------------------------------------------------------------------------------



 



          (a) General. The respective disputed issue shall be referred to
binding arbitration by one (1) arbitrator who shall be an independent expert in
the pharmaceutical or biotechnology industry mutually acceptable to the Parties.
The Parties shall use their best efforts to mutually agree upon one
(1) arbitrator; provided, however, that if the Parties have not done so within
ten (10) days after initiation of arbitration hereunder, or such longer period
of time as the Parties have agreed to in writing, then such arbitrator shall be
an independent expert as described in the preceding sentence selected by the New
York office of the American Arbitration Association. Such arbitration shall be
limited to casting the deciding vote with respect to the disputed issues as more
fully described in Sections 13.1 (b)-(e) below. In connection therewith, each
Party shall submit to the arbitrator in writing its position on and desired
resolution of such matter. Such submission shall be made within ten (10) days of
the selection or appointment of the arbitrator, and the arbitrator shall rule on
such matter within ten (10) days of receipt of the written submissions by both
Parties. The arbitrator shall select one of the Party’s positions as his or her
decision, and shall not have authority to render any substantive decision other
than to so select the position of either Regeneron or Sanofi. Except as provided
in the preceding sentence, such arbitration shall be conducted in accordance
with the then-current Commercial Arbitration Rules of the American Arbitration
Association. The arbitrator’s ruling shall be final and binding upon the
Parties. The costs of any arbitration conducted pursuant to this Section 13.1
shall be borne equally by the Parties. The Parties shall use diligent efforts to
cause the completion of any such arbitration within sixty (60) days following a
request by any Party for such arbitration.
          (b) Initial Development Plan Budget. The specific issue that shall be
submitted to the arbitrator shall be limited to determining the overall
commercial reasonableness of the budget that is the subject of the dispute. If
the arbitrator determines that such budget is commercially reasonable, then the
dispute shall be deemed finally resolved and such resolution shall be binding on
the Parties. However, if the arbitrator determines that such budget is not
commercially reasonable, then the arbitrator shall, within fifteen (15) days
after such determination, render a final decision as to what modifications must
be made to such budget in order for it to be commercially reasonable (the
“Budget Modification Decision”). In connection with reaching a Budget
Modification Decision, the arbitrator may order the Parties to produce any
documents or other information which are relevant to such final decision, and
the Parties shall submit such documents or other information, together with
their respective proposed resolutions which shall consist of their respective
proposed modifications to the budget in order for it to be commercially
reasonable, at least five (5) days prior to the date a Budget Modification
Decision is required to be rendered as provided above. In rendering the final
decision, the arbitrator shall be limited to choosing a resolution proposed by a
Party without modification.
          (c) Royalty on Net Sales *********************: The issue that shall
be submitted to the arbitrator shall be the royalty rate to apply under
Section 2.11(d)(i).
          (d) Material Breach Under Section 12.2: The issue that shall be
submitted to the arbitrator shall be whether the breach committed by a Party
meets the requirements for a material breach under Section 12.2 of this
Agreement.
          (e) Audit Disputes. The issue that shall be submitted to the
arbitrator shall be disputes as described under Section 7.2(d) of this
Agreement.

40



--------------------------------------------------------------------------------



 



ARTICLE 14
MISCELLANEOUS
     14.1 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
without regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. Except as set forth in
Article 13 and 7.2(d), the Parties irrevocably and unconditionally submit to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York solely and specifically for the purposes of any action or
proceeding arising out of or in connection with this Agreement.
     14.2 Waiver. Waiver by a Party of a breach hereunder by the other Party
shall not be construed as a waiver of any subsequent breach of the same or any
other provision. No delay or omission by a Party in exercising or availing
itself of any right, power or privilege hereunder shall preclude the later
exercise of any such right, power or privilege by such Party. No waiver shall be
effective unless made in writing with specific reference to the relevant
provision(s) of this Agreement and signed by a duly authorized representative of
the Party granting the waiver.
     14.3 Notices. All notices, instructions and other communications required
or permitted hereunder or in connection herewith shall be in writing, shall be
sent to the address of the relevant Party set forth on Schedule 14.3 attached
hereto and shall be (a) delivered personally, (b) sent via a reputable
nationwide overnight courier service, or (c) sent by facsimile transmission,
with a confirmation copy to be sent by registered or certified mail, return
receipt requested, postage prepaid. Any such notice, instruction or
communication shall be deemed to have been delivered upon receipt if delivered
by hand, one (2) Business Days after it is sent via a reputable nationwide
overnight courier service or when transmitted with electronic confirmation of
receipt, if transmitted by facsimile (if such transmission is made during
regular business hours of the recipient on a Business Day; or otherwise, on the
next Business Day following such transmission). Either Party may change its
address by giving notice to the other Party in the manner provided above.
     14.4 Entire Agreement. This Agreement and the License and Collaboration
Agreement contain the complete understanding of the Parties with respect to the
subject matter hereof and thereof and supersede all prior understandings and
writings relating to the subject matter hereof and thereof. It is understood and
agreed that in the event of any conflict or inconsistency between this Agreement
and the License and Collaboration Agreement, this Agreement shall control
regarding the Parties’ rights and obligations with respect to any Antibody
(including any MTC), Lead Candidate or Product Candidate in the Discovery
Program (prior to Sanofi’s exercise of its Opt-In Rights with respect to such
Product Candidate), and the License and Collaboration Agreement shall control
regarding the Parties’ rights and obligations with respect to any Licensed
Product from and after the time a Product Candidate becomes a Licensed Product.
     14.5 Amendments. No provision in this Agreement shall be supplemented,
deleted or amended except in a writing executed by an authorized representative
of each of Sanofi and Regeneron.

41



--------------------------------------------------------------------------------



 



     14.6 Interpretation. The captions to the several Articles and Sections of
this Agreement are included only for convenience of reference and shall not in
any way affect the construction of, or be taken into consideration in
interpreting, this Agreement. In this Agreement: (a) the word “including” shall
be deemed to be followed by the phrase “without limitation” or like expression;
(b) references to the singular shall include the plural and vice versa;
(c) references to masculine, feminine and neuter pronouns and expressions shall
be interchangeable; and (d) the words “herein” or “hereunder” relate to this
Agreement. Each accounting term used herein that is not specifically defined
herein shall have the meaning given to it under GAAP, but only to the extent
consistent with its usage and the other definitions in this Agreement.
     14.7 Severability. If, under applicable Laws, any provision hereof is
invalid or unenforceable, or otherwise directly or indirectly affects the
validity of any other material provision(s) of this Agreement in any
jurisdiction (“Modified Clause”), then, it is mutually agreed that this
Agreement shall endure and that the Modified Clause shall be enforced in such
jurisdiction to the maximum extent permitted under applicable Laws in such
jurisdiction; provided that the Parties shall consult and use all reasonable
efforts to agree upon, and hereby consent to, any valid and enforceable
modification of this Agreement as may be necessary to avoid any unjust
enrichment of either Party and to match the intent of this Agreement as closely
as possible, including the economic benefits and rights contemplated herein.
     14.8 Assignment. Except as otherwise expressly provided herein, neither
this Agreement nor any of the rights or obligations hereunder may be assigned by
either Sanofi or Regeneron without (a) the prior written consent of Regeneron in
the case of any assignment by Sanofi or (b) the prior written consent of Sanofi
in the case of an assignment by Regeneron, except in each case (i) to an
Affiliate of the assigning Party that has and will continue to have the
resources and financial wherewithal to fully meet its obligations under this
Agreement, provided that the assigning Party shall remain primarily liable
hereunder notwithstanding any such assignment, or (ii) to any Third Party who
acquires all or substantially all of the business of the assigning Party by
merger, sale of assets or otherwise, so long as such Affiliate or Third Party
agrees in writing to be bound by the terms of this Agreement. The assigning
Party shall remain primarily liable hereunder notwithstanding any such
assignment. Any attempted assignment in violation hereof shall be void.
     14.9 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns, and shall also inure to the benefit of the Regeneron
Indemnitees and Sanofi Indemnitees to the extent provided in the last sentence
of Section 14.12 below.
     14.10 Affiliates. Each Party may carry out its obligations under this
Agreement through its Affiliates and absolutely, unconditionally and irrevocably
guarantees to the other Party prompt performance when due and at all times
thereafter of the responsibilities, liabilities, covenants, warranties,
agreements and undertakings of its Affiliates pursuant to this Agreement.
Without limiting the foregoing, neither Party shall cause or permit any of its
Affiliates to commit any act (including any act or omission) which such Party is
prohibited hereunder from committing directly. Sanofi shall not, directly or
indirectly, cause or direct Sanofi Pasteur or Merial Limited to take any action
for which Sanofi and its Affiliates are prohibited hereunder from committing.
Each Party represents and warrants to the other Party that it has licensed or

42



--------------------------------------------------------------------------------



 



will license from its Affiliates the Patents and Know-How owned by its
Affiliates that are to be licensed (or sublicensed) to the other Party under
this Agreement.
     14.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.
     14.12 Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any Party hereto. No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against any
Party hereto. Notwithstanding the foregoing, Article 10 is intended to benefit,
in addition to the Parties, the other Regeneron Indemnitees and Sanofi
Indemnitees as if they were parties hereto, but this Agreement is enforceable
only by the Parties.
     14.13 Relationship of the Parties. Each Party shall bear its own costs
incurred in the performance of its obligations hereunder without charge or
expense to the other Party except as expressly provided in this Agreement.
Neither Sanofi nor Regeneron shall have any responsibility for the hiring,
termination or compensation of the other Party’s employees or for any employee
compensation or benefits of the other Party’s employees. No employee or
representative of a Party shall have any authority to bind or obligate the other
Party to this Agreement for any sum or in any manner whatsoever, or to create or
impose any contractual or other liability on the other Party without said
Party’s approval. For all purposes, and notwithstanding any other provision of
this Agreement to the contrary, Regeneron’s legal relationship under this
Agreement to Sanofi, and Sanofi’s legal relationship under this Agreement to
Regeneron, shall be that of an independent contractor. Nothing in this Agreement
shall be construed to establish a relationship of partners or joint ventures
between the Parties or any of their respective Affiliates.
     14.14 Limitation of Damages. EXCEPT AS SET FORTH IN SECTION 12.11, IN NO
EVENT SHALL REGENERON OR SANOFI BE LIABLE FOR SPECIAL, PUNITIVE, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, LOSS OF
PROFITS) SUFFERED BY THE OTHER PARTY, REGARDLESS OF THE THEORY OF LIABILITY
(INCLUDING CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE) AND
REGARDLESS OF ANY PRIOR NOTICE OF SUCH DAMAGES. HOWEVER, NOTHING IN THIS SECTION
14.14 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS AND
OBLIGATIONS OF EITHER PARTY HEREUNDER WITH RESPECT TO THIRD PARTY CLAIMS .
     14.15 Non-Solicitation. During the Term and for a period of two (2) years
thereafter, neither Party shall solicit or otherwise induce or attempt to induce
any employee of the other Party directly involved in the performance of the
Discovery Program to leave the employment of the other Party and accept
employment with the first Party. Notwithstanding the foregoing, this prohibition
on solicitation does not apply to actions taken by a Party solely as a result of
an employee’s affirmative response to a general recruitment effort carried
through a public solicitation or general solicitation.

43



--------------------------------------------------------------------------------



 



     14.16 No Strict Construction. This Agreement has been prepared jointly and
will not be construed against either Party.
[Remainder of page intentionally left blank; signature page follows]

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sanofi and Regeneron have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

            AVENTIS PHARMACEUTICALS INC.
      By   /s/ Karen Linehan         Name:   Karen Linehan        Title:  
Authorized Signatory     

                  By   /s/ Robin White         Name:   Robin White       
Title:   Authorized Signatory     

            REGENERON PHARMACEUTICALS, INC.
      By   /s/ Leonard Schleifer         Name:   Leonard Schleifer       
Title:   President & CEO   

45



--------------------------------------------------------------------------------



 



         

Exhibit 10.18
SCHEDULE 1.19
Excluded Candidates
Regeneron’s Excluded Candidates
**************
Sanofi’s Excluded Candidates
**************

 



--------------------------------------------------------------------------------



 



Exhibit 10.18
SCHEDULE 1.42
Lead Candidate Criteria
**********************************.

 



--------------------------------------------------------------------------------



 



Exhibit 10.18
SCHEDULE 1.46
Manufacturing Cost
***************************************.

 



--------------------------------------------------------------------------------



 



Exhibit 10.18
SCHEDULE 1.94
Form of Target List
***********************

 



--------------------------------------------------------------------------------



 



Exhibit 10.18
Schedule 4.4
************

 



--------------------------------------------------------------------------------



 



Exhibit 10.18
SCHEDULE 8.3
***********************

 



--------------------------------------------------------------------------------



 



Exhibit 10.18
SCHEDULE 14.3
Notices
If to Sanofi:
Aventis Pharmaceuticals Inc.
200 Crossing Boulevard
Bridgewater, New Jersey 08807
United States
Attn: President US Research and Development

     
Copy:
  Sanofi Aventis
 
  174 Avenue de France
 
  75013 Paris
 
  France
Attn:
  Senior Vice President and General Counsel

If to Regeneron:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention: President & CEO
Copy: General Counsel

 



--------------------------------------------------------------------------------



 



Exhibit 10.18
EXHIBIT A
Form of Opt-In Notice
[Sanofi Letterhead]
[DATE]
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attention: President & CEO
Copy: General Counsel Regeneron Pharmaceuticals, Inc.
     Reference is hereby made to the Discovery and Preclinical Development
Agreement (the “Discovery Agreement”) by and between Aventis Pharmaceuticals
Inc., a [   ], corporation with a principal place of business located at [     
], and Regeneron Pharmaceuticals, Inc., a New York corporation with a principal
place of business located at 777 Old Saw Mill River Road, Tarrytown, New York
10591. Capitalized terms used herein shall have the defined meanings set forth
in the Discovery Agreement.
     Pursuant to Section 5.4 of the Discovery Agreement, Sanofi hereby provides
this Opt-In Notice to Regeneron to license [INSERT PRODUCT CANDIDATE] under the
License and Collaboration Agreement. Effective immediately, [INSERT PRODUCT
CANDIDATE] shall be considered a Licensed Product.

         
 
  AVENTIS PHARMACEUTICALS INC.    
 
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Exhibit 10.18
EXHIBIT B
****************************

 



--------------------------------------------------------------------------------



 



Exhibit 10.18
EXHIBIT C
************************

 